 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDment employees,including servicemen and their helpers, but exclud-ing maintenance employees,guards,professional employees, and super-visors as defined inthe Act.[Text of Direction of Election omitted from publication.][The Board dismissed the petitions in Cases Nos. 33-RC-503 and,33-RC-506.]Essex Wire Corporation,a Michigan corporation, d/b/a EssexWire Corporation of CaliforniaandAnn HamiltonEssexWire Corporation,a Michigan corporation,d/b/a EssexWire Corporation of` CaliforniaandLoraineL.-Evans.CasesNos. 21-CA-1921 and 21-CA-f035. July 28, 1955DECISION AND ORDEROn February 15, 1955, Trial Examiner Maurice Al. Miller issuedhis Intermediate Report in the above-entitled consolidated proceeding,finding that the Respondent had engaged in and was engaging in cer-tain unfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.The Trial Examineralso found that the Respondent had not engaged in certain other un-fair labor practices alleged in the complaint and recommended thatsuch allegations be dismissed.Thereafter, the Respondent and theGeneral Counsel filed exceptions to the Intermediate Report and briefsin support-thereof.1-,The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner to the extent that they are consistentherewith.1.The Trial Examiner found, and we agree, that the Respondentviolated Section 8 (a) (1) of the Act by demanding that an employeesurrender the executed union membership cards he had in his posses-sion, by prohibiting rival union activity during employee rest periods,and by requiring the removal of buttons denoting adherence to the rival1The Respondent also requested oral argument before the Board. This request is de-nied because, in our opinion, the record, including the exceptions and briefs, adequatelypresents the issues and the positions of the parties.i13 NLRB No. 41. ESSEX WIRE CORPORATION OF CALIFORNIA345union while permitting employees to wear the membership buttonsof the incumbent Union.22.The THal "Examiner found, and we agree, that the Respondent,discharged Loraine Evans for cause and not because of her unionactivity.We shall therefore adopt his recommendation to dismiss.the allegation of the complaint that the Respondent violated Section8 (a) (3) and (1) of the Act by its discharge of Evans.3.The Trial Examiner found that Ann Hamilton, a leader in therival union organizing activity, was transferred to more difficult workunder circumstances which constituted a constructive discharge, inviolation of Section 8 (a) (3) and (1) of the Act. The Respondenthas excepted and maintains that Hamilton was reassigned nondis-criminatorily in the normal course of operations, and that she was dis-charged because she left the plant without permission in violation of aplant rule with which she was familiar. -Hamilton had been employed for about a year prior to her discharge,and had been considered a competent employee. In the course of heremployment, she had been assigned to different positions from time totime.Some of these transfers were in accordance with the Respond-ent's practice of assigning qualified employees to different positionsas need arose, while others were requested by Hamilton in order tobroaden her experience.On the day in question, reassignments of employees became necessarybecause of the absence of a repair girl.Hamilton was assigned to thetakeoff position on the large conveyor. She had never performed thisparticular operation, but had done takeoff work on the small con-veyor.These operations were apparently similar, the only differencesindicated in the record being that the devices which had to be handledon the large conveyor were heavier and more complicated than thoseon the small conveyor.The operation was not unreasonably difficult,however, as it was regularly performed by women, some of whom hadheld this assignment without objection for a period of years.As the Trial Examiner points out in his Intermediate Report, Ham-ilton requested gloves, which were generally worn on this operation.They were not immediately available, but were furnished to Hamiltonin less than an hour. In the meantime, Hamilton claimed, her handsbecame badly scratched to the point where they were bleeding.Although she spoke to the plant nurse just before she, walked out, shemerely asked where the personnel clerk was and made no request thatthe nurse treat her hands.2.The Respondenttook no exception to the Trial Examiner's findingsthat these inci-dents occurred, but only tothe conclusionsthat they constituteviolations of the,Act.Asto the validityof these legal conclusions see, for example,Airfan RadioCorporation, Ltd ,d/b/a KSFD-TV,111 NLRB566 ,Delta Finishing Company, etat., 111 NLRB659 ;GrabenManufacturingCompany,Inc.,111 NLRB167;School-Timer Frocks, Inc.,110 NLRB 1659,enfd 224 F 2d 336 (C. A. 4). 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDHamilton had voiced no protest when she was assigned to the take-off position, made no request for assistance when she encountered diffi-culty with the work, and voiced no complaint when it seemed to herthat fellow employees were jeering at her discomfiture. In additionto the leadwoman for the large conveyor, whose responsibilities in-clude assisting the operators, there is a relief girl' qualified and avail-able to substitute for an operator who has to leave the production linefor any reason.Yet Hamilton appealed for help to neither of thesewomen. In fact, Hamilton at no time reported to any representativeof management that her reassignment had created problems for her.When Hamilton left the plant, she had been performing the takeoffwork for only about an hour. She left without a pass authorizing herdeparture, although she might have obtained one if she had consultedthe nurse, as Foreman Kresin suggested she do when Hamilton askedhim for a pass. She left during a rest period without making anyattempt, during that period, to obtain a different assignment or to seeksome other solution of her problems.We are not convinced, on the basis of the entire record, that thetemporary reassignment of Hamilton caused her such "hardship andsuffering" or constituted a "substantially prejudicial alteration of theconditions of employment" 3 to an extent that justified Hamilton'sdeparture from the plant during working hours without permis-sion.4Under these circumstances, we find, as the Respondent con-tends, that Hamilton was discharged because she abandoned her jobwithout authorization, and not because of her union activity.Accord-ingly, we shall dismiss the allegation of the complaint that Respondentdiscriminated against Hamilton in violation of Section 8, (a) (3) and(1) of the Act.5-ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Essex Wire Corporation,aMichigan corporation, d/b/a Essex Wire Corporation of Califor-nia, San Diego, California, its officers, agents, successors, and assigns,shall :1.Cease and desist from :Demanding the surrender of executed union membership appli-cations, prohibiting union activity in the plant during authorizedemployee rest periods, requiring the removal of union buttons worns Cleveland Veneer Company,89 NLRB 617,622-623* In view of our findings as to the nature of Hamilton's reassignment,we consider itunnecessary to pass upon the other defenses raised by the Respondent regarding the ter-mination of Hamilton's employment.5Member Murdock would find that Hamilton was constructively discharged,in viola-tion of Section 8 (a) (3) and(1) of the Act,for the reasons set forth by the Trial Exam-iner in the Intermediate Report. ESSEX WIRE CORPORATION OF CALIFORNIA -347by employees belonging to one organization while permitting thewearing of buttons designating another organization, or in any likeor related manner interfering with, restraining, or coercing employeesin the exercise of the right to self-organization, to join or assist anylabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorizedin Section 8 (a) (3) of the Act.-2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plant in San Diego, California, copies of the noticeattached hereto marked "Appendix." 6Copies of said notice, to befurnished by the Regional Director for the Twenty-first Region, shall,after being duly signed by the Respondent's authorized representative,be posted by the Respondent immediately upon receipt thereof andmaintained for a period of at least sixty (60) consecutive days there-after in conspicuous places, including all places where notices toemployees are customarily posted. , Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(b)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-discharged Ann Hamilton or.Loraine L. Evans in violation of Sec-tion 8 (a) (3) of the Act, or violated Section 8 (a) (1) of the Actby conduct other' than that found herein to be violative thereof.MEMBER RODGERS took no part in the consideration of the aboveDecision and Order.6In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to,a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our employees that :WE WILL NOT demand the surrender of executedunion member-ship applications, prohibit union activity in the plant during 348DECISIONSOF NATIONALLABOR RELATIONS BOARDauthorized employee rest periods, require the removal of unionbuttons worn by employees belonging to one organization whilepermitting the wearing of buttons designating another organi-zation,or in any like or related manner interfere with, restrain,or coerce employees in the exercise of the right to self-organiza-tion, to join orassistany labor organization, to bargain collec-tively through representatives of their own choosing, and to en-gage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labororganizationas a condition of employment, as authorized in Sec-tion 8 (a) (3) of the Act.ESSEX WIRECORPORATION,A MICHIGANCORPORATION,D/B/A EssEx WIRE COR-PORATION OF CALIFORNIA,Employer.Dated------------ -By-----------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the datehereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon chargesduly filed andserved,the General Counsel of the National LaborRelations Board, in the name of theBoard,caused the Regional Director of itsTwenty-first Region(Los Angeles, California),to issue a complainton June 17, 1954,and a first amendedand consolidatedcomplainton July 21, 1954,under Section10 (b) of the National Labor Relations Act, as amended, 61 Stat. 136. The Respond-ent therein,Essex Wire Corporation, was chargedwith the commissionof certainunfair,labor;practices under Section 8 (a) (1) and(3) of-thestatute.Copies.of the',first charge,the original complaint in the case, the second charge, the Director'soriginal orderof consolidationand notice of hearing,and the first amended andconsolidated complaintwere duly servedupon'the Respondent.And the Respond-ent-in its turn-then filed an answer admitting certain jurisdictional allegations ofthe consolidated complaint,but denyingthe commissionof theunfair labor practicescharged.The first amendedand consolidated complaint,as furtheramended subsequently,alleges in substance-and the answer denies-that the Respondent,on February 10,1954,discriminatorily transferredElizabeth Ann Hamiltonfrom her regular job toone of a moredifficultand disagreeablecharacter,because of her participation inconcertedactivityfor the purposesof collectivebargaining and other mutual aid andprotection;, that theRespondentcaused herto leave its plant onor about February10,'1954, by,reasonof the discriminatorywork-assignment;and-that the'Respondentutilizedsuchaction onher part,on orabout February11, asa pretext for her dis-charge.The consolidatedcomplaint,as amended, also alleges,and the Respondent'sanswer denies, that Loraine L. Evans was dischargedon or about June4, 1954, andthat sheand Mrs. Hamilton had been refused reemploymentbecauseof their partici-pation inconcerted activity for the purposes of collectivebargainingand other mutualaid or protection.The Respondentis alsocharged with-and denies-the discrimi-natory andunlawful enforcementof a valid plantrule, intended to prohibit unionorganizationalactivityon company time.Its entire course ofconduct, the GeneralCounsel charges,involved discrimination in regardto the hireand employment tenureof its employees,and interference,restraint,and coercionof its employees in connec-tion with their exercise of rightsstatutorilyguaranteed. ESSEX WIRECORPORATION OF, CALIFORNIA349Pursuant to notice,a hearing was held before me, as a duly designated Trial Exam-iner, at San Diego,California,from August 2 to 5,1954,inclusive.The Respondentwas represented by counsel;Mrs. Hamilton and Mrs. Evans,the complainants inthe case, filed appearances in their own behalf.Each of the parties was afforded afull opportunity to be heard,to examine and cross-examine witnesses,and to introduceevidence pertinent to the issues.At theoutset of the case,as noted,the vase caption was amended,by mutual con-sent,to show the proper corporate name of the Respondent;several additional sub-stantive amendments of a minor character were offered on behalf of the GeneralCounsel and approved without objection.At the conclusion of the testimony,the Respondent moved for a dismissal of "boththe complaints"for lack of proof;no ruling was announced,however,and my dis-position of the motions will appear in this report.The parties waived their right tooral argument,but a brief has been received from the Respondent and the GeneralCounsel's representative has submitted a memorandum.Upon the entire record in the case, and from my observation of the witnesses, I makethe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTEssex Wire Corporation,a Michigan corporation,d/b/a Essex Wire Corporationof California is engaged in the manufacture and sale of wire products in variousStates of the United States,includingMichigan and California.Itmaintainsplants at Anaheim and San Diego,in the latter State;the San Diego plant is the onlyone involved in the instant case,however.During the 12-month period ending onJune1,1554,the Respondent sold products manufactured at its San Diego plant,valued in excess of $100,000,to customers outside the State of California.Withinthe same period,products manufactured at the San Diego plant,valued in excess of$200,000,were sold to firms in California,which products were ultimately shippedto points outside of the State.As a multistate enterprise the Respondent, duringthe same period,sold and shipped products valued in excess of $250,000 from itsvarious plants to points outside the State in which the plant in question was located.The Respondent admits, and I find,that it is engaged in commerce within themeaning of the Act, as amended.On the basis of the available evidence, and inaccordance with the Board's newly established policy-seeJonesboro Grain Drying.Cooperative,.10 NLRB 481-I find that the assertion of the Board's jurisdictionin this case is warranted and that it would effectuate the objectives of the statute.II.THE LABOR ORGANIZATION INVOLVEDThe United Mine Workers of America, District 50, unaffiliated-to be designatedas the UMW elsewhere in this report-isa labor organization within the meaningof Section 2 (5) of the Act,as amended, which admits employees of the Respond-ent to membership."No allegation with respect to the UMW's status as a labor organization,it is true,appears in the first amended and consolidated complaint,and rio evidence specifically'The General Counsel's first amended and consolidated complaint,as previously noted,alleged that the discriminatorytransferof Elizabeth Ann Hamiltonfrom her regular workto other workof a more difficult and disagreeablecharacter,and the subsequent dischargeof Mrs. Hamilton and Loraine L Evans, were undertaken because of their participation in"concertedactivitieswith otheremployees for the purposes of collective bargaining andother mutual aid and protection"as statutorily defined.There are no allegations in theconsolidated complaint that the Respondent's course of conduct involved discriminationIn regardto their hire, employment tenure, orany terms or conditions of their employmentto encourage or discourage membershipin a labor organization.Nevertheless,the con-solidated complaint alleges that the Respondent's course ofconduct withrespect to theseemployeesinvolved unfair labor practices within themeaning of Section 8(a) (3) of theAct, as amendedThe recordfails to reveal any challenge to the first amended and con-solidated complaint,however, expresslygrounded in its apparent failure to state a "causeof action"under Section 8(a) (3) of the statute.And the issuewas, in fact,fully liti-gatedI have, theretore, treated the consolidated complaintas one calculated to chargethe Respondent with unfairlabor practicesunder Section 8 (a) (3) as,well as Section 8(a) (1) of the Act,as amended,insofar as the complainants are concernedAnd my con-clusion withrespect to the character of the UnitedMineWorkers ofAmerica, District 50,unaffiliated,as herein set forth,constitutes,of course,a necessary prerequisite to any con-pideration of the issues presented by the consolidated complaint thus construed. 350DECISIONSOF NATIONALLABOR RELATIONS BOARDcalculated to establish its status as such was, in fact, offered.On the basis of Boarddecisions too numerous to cite, however, I have taken official notice of its existenceas an organization in which employees participate, and of the fact that it exists forthe purpose, in whole or in part, of dealing with employers concerning grievances,labor disputes, wages, rates of pay, hours of employment, or conditions of work.Hence my conclusion with respect to its status, as noted.The Respondent, at various times, adverted to the UMW as an "unauthorized"union, which has failed or refused to meet the compliance requirements establishedin Section 9 (f), (g), and (h) of the Act, as amended. For the purposes of theinstant case, however, it may be taken asdatumthat a failure to effect "compliance"with the statute, under the subsections cited, does not, of itself, operate to depriveany voluntary association of its character as a labor organization under Section 2(5) of the Act, as amended.N. L. R. B. v. Pratt, Read and Company,1006 (C. A. 2), enfg. 90 NLRB 1499. And I so find.In his brief, however, the Respondent's counsel now argues that the complain-ants, Elizabeth Ann Hamilton and- Loraine L. Evans, were-"fronting" for the UMWat all material times, and that their charges should therefore be dismissed. If thecontention thus spelled out represents an argument that the complainants have norights under the statute because they "actively organized" the Respondent's em-ployees in behalf of a noncomplying union, it must be rejected on the basis of theauthority just noted.N. L. R. B. v. Platt, Read and Company, supra.If, however,the Respondent wishes to contend that the complainants were acting in behalf ofthe UMWwhen they filed the chargesin this case, the contention must be rejectedas factually and legally insupportable.Nothing in the charges, the first amendedand consolidated complaint, or the evidence, suggests an attempt, in this case, tovindicate or assert any right or interest of the Mine Workers as a labor organiza-tion under the statute.The cases cited in behalf of the Respondent's contentioncan only be characterized as inapposite.N. L. R. B. v. Beaver Meadow Creamery,215 F. 2d 247 (C. A. 3), and the cases therein cited. I find the contention, there-fore, without merit.III.THE UNFAIR LABOR PRACTICESA. The Respondent's plant organizationThe Respondent's San Diego plant, involved in the instant case, operates under thesupervision of Mitchell J. Simon, its Pacific coast production manager. Immedi-ately subordinate to Production Manager Simon, Fred Harms functionsas plantsuperintendent.Under Plant Superintendent Harms there are 3general foremen;only 1 of these however, Kenneth King, played a significant part in the events withwhich this case is concerned.Under its general foremen, also, the Respondent em-ploys more than six assistants or section foremen, otherwise designated in the recordas department foremen.Only two of these, Melvin Kresin 2 and Clyde Casey, appearto have been involved in the situation now under consideration.The employee group supervised by Kresin, the record shows, may number 40 atthe most; Production Manager Simon's testimony, generally, indicates that he super-vises over 30 employees.Three leadwomen function under Kresin.At all materialtimes, this group included Helen Greenwood, the leadwoman of a group which in-cludes approximately 15 employees, and Peggy Redden, the leadwoman of a groupwhich fluctuates in size from 10 to 20 employees.ProductionManager Simon'stestimony,which stands in the record without contradiction, indicates that theseleadwomen spend more than 80 percent of their time in actual production.TheRespondent does not consider them supervisors.They are hourly paid. Simoncharacterized Greenwood as a "service" girl who supplies the othergirlsworking onthe firm's large rotary conveyor-an assembly line-with the materials they needand relieves them whenever they have to leave the conveyor table.Other evidencein the record, however, establishes that she may also direct employees to take particu-lar stationson the conveyor, on occasion, and that she is authorizedto call uponanother "all around" girl, Betty Cave, to handle relief assignments and bring supplies.At the time of the events with which we are now concerned, the San Diego plantwas engaged,among other things, in the manufacture and assembly of "cowl har-nesses" for use in passenger automobiles.These harnesses, the record shows, con-taina group of, insulated wires, each fitted with appropriate metal connectors; theyare assembled in conformity with a predetermined pattern, bound withan overall2Kresin, in charge of the "finished assembly" department, supervised the employee groupwhich included the complainants herein.A "chief Inspector," not otherwise designatedin the Respondent's managerial hierarchy, also supervised the work of Mrs.,Lvan s-as achecker. ESSEX WIRECORPORATION OF CALIFORNIA351coat of'plastic, and shipped for insertion and attachment under the dashboard of someparticularmake and style of passenger car. Production Manager Simon's undeniedand credible testimony indicates that the average harness manufactured,at all timesmaterial,contained approximately 32 wires, most of them with appropriate attach-ments-a block, terminal, connector, switch, or circuit breaker, and so forth.In the finished assembly department, under Kresin's supervision, Peggy Reddenserved, I find, as the leadwoman-of an employee group which operand individual tap-ing machines to coat certain wires with plastic tape, and a small rotary conveyor orassembly line devoted to the fabrication of harness subassemblies.Greenwood, therecord shows, functioned as the leadwoman at a large rotary conveyor table. Essen-tially, the productive unit thus designated appears to be a large, continuously moving,assembly linewith jigs upon which individually taped wires and wire subassembliesare fitted in connection with the final assembly operation.ProductionManagerSimon described the operation as follows:a group of girls around the rotary table, each girl has a station.Eachgirl does a particular operation and starting out, No. 1 station gets completelyaround the table. [After] all stations have been fulfilled [the] harness finishedis removed from the conveyor and put on the overhead conveyor. . . . Thisisa final assembly and they will put these wires on a jig.Thejig is all laidout and the wires fit in certain places.They will put these wires on consecutivelygoing down the table as the jig passes their station.Thenas itmakes the turnand goes to the reverse side of the table.the harnesses are then tapedwith theplastic tape...then, as it makes the final turn, thereis a girl, thelast girl...who removes this harness physically from the jig.After removal, at the "take-off" station, each harness is suspended from a hookon anoverhead conveyor, slightly to the rear: it is carried by the overhead conveyorto other employeesfor the addition of certain attachments, then to an oven whichbakes its plastic coating to a "homogeneous" state, then to thefirm's "inspection"area in which defective items are tagged and removed for repair, and finally to theshippingdepartment in which they are removed for packaging and shipment.B. Employee representationFor a number of years-the exact number being immaterial-the employees at theSan Diegoplant have been represented in collective bargaining by Silvergate DistrictLodge No. 50 in behalf of Automotive Electric Lodge No. 1930 of the InternationalAssociation ofMachinists.Continuously and atall times material,indeed, thatorganizationhas functioned as the exclusive representative of the employeespursuantto a contractwith the Respondent; a copy of the agreement receivedin evidencerevealsthat it became effective on January 15, 1953, and remainedin full force andeffect throughMay 15, 1954.I so find.Under thisagreement, the Respondentrecognizedthe union-to be designated inthisreport as the IAM whenever necessary-pursuant to a Boardcertification issuedon July 22, 1948, as the exclusive collective-bargainingagency for all of the Respond-ent's employeesexcept office and clerical workers, guards, professional employees,and supervisors as statutorily defined.The agreement also provided for a con-ventional"thirty day" union shop, and a voluntary checkoff with respect toinitia-tion feesand dues.Subsequently, as of May 15, 1954, this contract was replaced by a new agreement,scheduled to remain in full force and effect until November 15, 1955.The provi-sions of the new agreementwith respect to the scope of thebargainingunit, theunionshop, and the voluntary checkoff, represent a continuation of previous commit-mentswithout change.C. The campaign on behalf of the United Mine WorkersLate in 1953, apparently, several employees of the Respondent became interestedin the UMW as a possible bargaining agent. Some discussion of such a change inthe bargaining agency appears to have taken place in December of that year, shortlybefore the holidays.3Mrs. Evans was designated as the chairman of an organiza-3Mrs Hamilton appears to have been active in these discussions.Her husband, J. C.Hamilton, and her sister-in-law, Mrs. Evans, were also interested.All were employed atthe time in the finished assembly department of the plant-Mrs Hamilton as a tapingmachine operator, Mrs. Evans as an inspector or checker, and J. C. Hamilton as a packer.James A. Juhl, a maintenance mechanic, also appears to have become interested in UMWrepresentation at the same time. I so find. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDtional campaign in the UMW's behalf.With other employees, she undertook tosolicit authorization cards in behalf of that organization, before the holidays'andthereafter, at the homes of the employees and at the plant.A synthesis of the testimony given with respect to this organizationalcampaignconsistently indicates-at least insofar as the UMW sympathizers are concerned-that the organizational activity at the plant was confined to the free time before andafter work, the lunch hour, and the established morning and afternoon rest periods.Their testimony indicates that the UMW adherents, upon a few occasions, may haveaccepted executed authorization cards proffered by their fellow employees duringworking hours, and that they may have answered occasional questions asked, oncompany time, with respect to the organization.As witnesses, however, all of theUMW adherents testified that they had not, themselves, engaged in organizationalsolicitationor initiated discussions of the campaign on "company" time,Thistestimony was vigorously disputed.To the extent that the conflict indicated may bematerial, it will be analyzed elsewhere in this report.Early in January 1954, James A. Juhl helped to distribute UMW membershipcards.On the day after he initiated this activity he was accosted by his foreman,'Clyde Casey.No one else appears to have been present. Juhl's testimony withrespect to their conversation reads as follows:Well, anyway, I was coming near the punch press line which is right near thatpart of the factory and Casey called me over.He asked, he says, if I waspassing out membership cards for Mine Workers and I said I was.And he says,"Have you got any of them signed?"And I said, "Yes, I do."And he said,"What are you trying to do, make a fool out of me?" And I said, "No,"I didn't know quite what he meant. I said, "No."He said, "Where are thecards?" I told him I had themon me.He said "Don't you like your job here?"I said, "Yes."He said, "Well, I want the cards in my office in five minutes."I didn't know what exactly to do. I took the cards and gave them back to thepeople on company time on threat of being discharged and went to the officeand told him I gave them back to the people.Then, he went on to tell me-I gave the cards back to the people-and then he went on to tell me that inorder for me to campaign and get another union, I first had to notify the frontoffice of the plant and then I would have to wait until the contract of the IAMexpired and have to have a vote on two or more unions to see which camein and that was the end of that meeting.Juhl's testimony, as quoted, was not specifically challenged in cross-examinationand it has not been denied. In general, the maintenance mechanic impressed me asan honest, forthright witness.None of his testimony could be characterized asinherently incredible.With respect to the portion noted, I find it worthy of accept-ance.The UMW's organizational activity, I find, gave rise to considerable discussionand conflict among the employees. Several characterized the situation as onemarked by "confusion" and "bickering" with respect to the right of the UMW ad-herents to engage in such activity.And Production Manager'Simon's testimony,which I credit in this connection, indicates that he became aware of the situationquite early.On a date not set forth specifically, but apparently early in January,he sought advice by telephone from the Respondent's main office in Detroit, Mich-igan,with respect to the course of conduct he ought to follow. In substance, itwould appear that he was advised to follow a "middle course" and to avoid any dis-play of partisanship in the "factional" dispute, but to insist that no organizationalactivity could be conducted during working hours.And Simon's testimony, whichI credit, establishes that the Respondent's supervisors were instructed, orally, tomaintain such a policy and to insist that company time be devoted to work.Theproduction manager's testimony also establishes that he was told the firm coulddo nothing about union button's and campaign material as long as they were notbeing "handed from one to another" on the job during working hours.The production manager also testified that a group of four employees-presum-ably IAM adherents-came to see him shortly after his receipt of the instructionsindicated.His testimony reveals a complaint on their part with respect to the dis-tress allegedly felt by many employees in regard to the UMW's organizational ac-tivity;he was asked, it would appear, whether the Respondent could do anythingto ameliorate the situation, presumably by the imposition of some restrictions uponthe UMW's campaign.Consistently with his instructions, however, Simon appearsto have advised the employees that the Respondent would have to maintain a posi-tion of strict neutrality, and that any advice as to the courses of action available tothe employees would have to come from their accredited union representatives, ESSEX WIRE CORPORATION OF CALIFORNIA353The employees were also advised, I find, that the Respondent, under the law, wouldinsistona prohibition of "campaigning" on company time by either employeegroup aAt or about the same time-within a day after Simon's Detroit call-he appears tohave found an occasion to admonish Gerald W. Pipmeier, a UMW adherent, for re-ceiving a UMW pin from another employee, and for attaching it to his shirt, duringworking hours.The burden of the admonition, as indicated in Simon's undeniedtestimony, seems to have been that the distribution of union pins or buttons, andtheir passage from one employee to another during working hours, constituted cam-paign activity on company time.And Pipmeier appears to have been told, in effect,that his guilt in this connection had not been established by observation, but that hewould be well advised to conduct himself in accordance with the indicated rule there-after.I so find.5Within 2 days after his receipt of the instructions, Simon prepared a notice to beposted on the Respondent's bulletin board.There is some conflict as to whether thenotice in question was actually posted, its location, and the date of its appearance.Acopy produced for the record, however, indicates that it was prepared for posting onJanuary 14, 1954, and I find, after a reconciliation of the available evidence, that thenotice was in fact posted on that date. It read as follows:TO: ALL EMPLOYEESIT HAS COME TO OUR ATTENTION THAT OUR EMPLOYEES AREENGAGED IN UNION CAMPAIGNING DURING WORKING HOURS.ANY SUCH CAMPAIGNING FOR ANY UNION DURING WORKINGHOURS IS CONTRARY TO COMPANY RULES AND, THEREFORE,THOSE INVOLVED ARE SUBJECT TO DISCIPLINARY ACTION.WE REQUEST THOSE INVOLVED CAMPAIGNING FOR ANY PUR-POSEON COMPANY TIME TO REFRAINFROM:THESEPRACTICESIN ORDERTHAT WE MAY NOT BECOME INVOLVED IN SOMEUNDESIRABLE INCIDENTS.Shortly after this notice was posted, Juhl's foreman,I find, took him to see the pro-duction managerThe employee's version of the conversation that ensued reads asfollows:and he asked me if I was campaigning on company time. And I said,,No, I wasn't campaigning on company time but I was on company property."Well, he told me that we were causing a lot of grief,you know, while the peoplegoing up in arms against everybody and things like that and explained to me ifIwant to campaign to do it off the company property out of the companytime.And I told him I was doing it during lunch hour and rest period and hesaid the rest period was company time because we were being paid by the com-pany for rest periods.The maintenance mechanic's testimony also indicates that Simon spoke to him againabout 1 month later with regard to his participationin the UMWcampaign.Accord-ing to Juhl,the production manager criticized him for allegedly"passing it around"that employees at the Respondent's Anaheim plant were getting higher wages perhour than those in San Diego. Simon went on, according to the maintenance me-chanic, to explain the basis for any wage differential between the two plants.Juhl'stestimony also indicates that the production manager again admonished him withrespect to"campaigning on company time and property"in general terms.Themaintenance mechanic,according to his testimony, countered with a question as towhether it was permissible for employees to solicit"retractions"from UMW adher-ents on company time; Simon's reply, accordingto Juhl,was that Goldie Riggins-an officialof the IAMlocal-was allowed to collect dues and process grievances on4Upon the record as a whole, there may be some question with respect to Simon's at-tempt to assign a January date to this conversation, immediately subsequent to his re-ceipt of instructions from the Respondent's main officeIn the light of the availableevidence, however, I am satisfied that the indicated conversation took place, and that itprobably took place in January, as the production managei testified5 In i eachuig this conclusion, I have accepted the testimony of the production manager,which stands uncontradicted. I do not believe it to be inherently incredible.Ptpmeier,although subpenaed in the General Counsel's behalf, did not appear as a witness-and therecord establishes that he had resigned his position at the plant after the Incident Inquestion, to accept other employment, and that lie had then sent a written expression ofgood will to the'itespondent's production manager.' 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompany time, and that any restriction of her "campaigning" on company time wasbottomed upon a gentleman's agreement.The testimony of the production manager, in this connection, was brief. Imme-diately after a detailed exposition of the warning given to employee Pipmeier, previ-ously noted, Simon testified that:_I also made that statement to James Juhl in the presence of Mr. Casey andMr. Lee Baker on two occasions that I didn't care what they did outside or whatunion they wanted or who they wanted to represent them but they weren't goingto do it on company time.In the face of this testimony-which I credit, despite its summary character, forseasons to be noted elsewhere in this report-I find Juhl's testimony erroneous,insofar as it purports to indicate a general prohibition of organizational activity oncompany property during nonworking time.The maintenance mechanic did testify,however, to a declaration by the production manager that rest periods would beconsidered company time during which campaigning would be forbidden.Thisaspect of Juhl's testimony has not been denied.And I find that Simon, in the courseof the conversation indicated, so construed his posted rule with respect to organiza-tional activity.In view of the IAM's status as the accredited representative of the employees fora number of years, some of that organization's "buttons" appear to have been wornat the San Diego plant prior to the advent of any rival organization.With theinception of the UMW organizational activity, however, the employees were appar-ently urged to wear IAM buttons as a sign of their "loyalty" to that organization.And the record establishes that many did so. J. C. Hamilton, as a witness, alsotestified, however, that he observed an JAM representative, on one occasion, in theplant during working hours, engaged in the distribution of IAM buttons to the,employees.Hamilton dated the incident as approximately February 1.Various rep-resentatives of the Respondent, as witnesses, denied any knowledge of the indicatedbutton distribution; the packer's testimony with respect to it, however, has not beencontradicted.I find that the incident, as he described it, occurred.On Monday, February' 8, 1954, pursuant to the advice of a UMW representative,Mr. and Mrs. Hamilton-and possibly others-publicly acknowledged their adherenceto that organization by donning UMW buttons at work. Before work started thatday, J. C. Hamilton appears to have become involved in an altercation with JeanRooney, another employee.The latter subsequently complained to her IAM com-mitteewoman, Goldie Riggins, that Hamilton had threatened to "slap" her, andRiggins appears to have reported the incident to Production Manager Simon.Ham-ilton, at all events, was called in for an explanation.6In the course of the conversation that ensued, a question appears to have beenraised with respect to Hamilton's UMW activity.The packer, according to histestimony, denied that he had been campaigning for that organization on companytime or company property.Riggins, again according to his testimony, disputed thatstatement and Simon, he testified, declared himself to be aware of his (Hamilton's)organizational activity, and reported that he had also talked to Juhl about suchactivity on company time.Hamilton's testimony indicates that the productionmanager then referred to his UMW button and told him to "take it off and leave itoff" as long as he was in the plant.Hamilton testified that he did so, and that hewas told by Simon that he (Simon) did not wish to see that badge on Hamilton again.Hamilton's further testimony with respect to the incident, then, reads as follows:and just as I started along the corner to go back to my station, Mr. Simontoldme, called me back and said, "Jimmy, come here. I'm going to give youa warning now. I don't want to hear you signing nobody for the Mine Workersin this plant as long as this is on company property or company time."Hesaid, "I pay you for the break and that is my time," and he said, "I'm givingyou this warning now so you can take it."And he said, "I want you to getback in your station and stay there."As a witness for the Respondent, Production Manager Simon substantially cor-roboratedHamilton's testimony with respect to their conversation about JeanRooney's complaint-which I have not troubled to explain in detail. Insofar as theTest of the conversation outlined in Hamilton's testimony is concerned, however,6 He denied the alleged threat and nothing came of the incident. ProductionManagerSimon's remarks with respect to it-upon whichall of the witnessesare substantiallyagreed-reveal no bias, in my opinion, with respect to the underlying "factional"dispute.I have, therefore, refrainedfromany attempt to set forth the controversyin detail. ESSEX WIRE CORPORATION OF CALIFORNIA355Simon was asked to comment only with respect to the charge that he had told thepacker to take his badge off and leave it off,, as long as he was in the plant. Thisthe production manager denied.-Hamilton's testimony with respect to the incident was given in a straightforwardmanner. I am satisfied that it was honestly given, and that it represents his bestrecollection.Insofar as it purports to reiterate a contention on the part of the pro-duction manager that "break" periods represented company time, during which no-UMW organizational activity would be permitted, I am satisfied that it is in accord-with the facts.Two questions, however, remain: Did Simon's warning to Hamilton-include a sweeping prohibition against organizational activity on company propertywithout regard to the time at which it might take place?And, secondly, did he=order Hamilton to remove his UMW button and refrain from its display in the plant-thereafter?Upon the entire record, I find myself persuaded that each of these questions.should be answered in the negative.The available evidence establishes, in the ab-sence of effective contradiction, that Production Manager Simon had already con-ferred with the Respondent's legal department and that he had been advised, in sub-stance,to pursue a nonpartisan policy in the developing conflict, whileinsisting onthe Company's right to ban organizational activity during working hours. And I amsatisfied that Simon was sincere in his desire to effectuate such a policy. Severalof the witnesses who testified at the call of the General Counsel, in fact, reciteddonversations which strongly suggest-if they do not, indeed, establish-a genuineeffort on the part of the production manager to maintain a balanced neutral posi-tion.Although the record will show, as I have found, that he considered the Re-spondent's daily rest periods part of the "company time" during which organiza-tionalactivity might properly be forbidden, I do not believe that a preponderance ofthe evidence will support a conclusion that he intended the firm's ban on organiza-tionalactivity to be effective on company property at all times.Nor will a pre-ponderance of the credible evidence, in my opinion, establish that he-the produc-tionmanager-ever ordered Hamilton or any other employee to remove a UMWbutton in the plant. I am satisfied that his comments with respect to these buttonswere in fact limited, as he testified, to a prohibition of their passage from hand tohand during working hours, on the theory that such a button transfer constitutedorganizationalactivity on companytime.And it is so found.On February8, also,about 15 minutes after the conversation just noted, Mrs_Evans engagedthe productionmanager inconversationagain.The discussion, ac-cording to Mrs. Evans, revolved around her complaint with respect to the circula-tion of a petition in the plant, by the adherents of the incumbent union, which UMWsupporterswere not allowed tosee or sign.Simon was informed, the checker testi-fied, that thepetitionwas being circulated on company time.According to Mrs..Evansalso, Simon,in response, indicated merely that he was aware of the petition,but that he did not know what he would do about it.T The production manager didtestify thatMrs. Evans told him about the alleged activities of Dorothy Randall, an,official of the incumbent local, in connection with the circulation of "deauthoriza-tion" cards in the plant to announced UMW supporters. Simon's testimony indi-cates,however, without effective contradiction, that he had described such action-°Upon the entire record,there is certainly some doubt as to the character of the petition.Mrs. Evans testified that she had been "told" by one employee that it was addressed to a-local "TV" station, and that it had been prepared to serve as a mass request for morepolka music -to be played by the station in question. She also appears to have been "told"by Committeewoman Riggins, however, that the petition was being circulated only toemployees previously in attendance at an IAM union meeting. Production Manager Simon'stestimony indicates that the only petition known to him was a petition signed by morethan 50 employees,requesting that he grant an audience to them for some unspecified rea-son ; Simon identified that petition, however, as one circulated just before his Januaryconference with an employee delegation, previously noted, in regard to the Company's pro-posed course of conduct with respect to the "confusion"and "dissension"prevalent in the-plant.Having found that the conference in question took place immediately prior tothe posting of the Respondent's January 14 notice, I am constrained to conclude that the,references of Mrs. Evans'to a petition currently being circulated may have been groundedin nothing. more than anticipatory fear that the "TV" petition had, in fact, been motivated:by the employee opposition to the IUMW campaign. The evidence is inconclusive;'however.Upon the entire record,therefore,I cannot find that the incident reveals any indifferenceon the part of management to the conduct of an antiunion campaign on company time, as-the General Counsel would seem to suggest. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARD .by Randall, if established, as contrary to company policy, that he had describedhimself as without personal knowledge of the matter, and that he had asked hissubordinates to investigate and make a report as to whether Randall was, in fact,so engaged.In the absence of any dispute, I credit this testimony.Among other things,it is worthy of note in this connection that Mrs. Evans, ac-cording to her own testimony,told Simon,during the conversation now in issue,of the way in which the other employees were "treating"theUMW adherents.According to Mrs. Evans,Simon asked whether she had ever raised a question withrespect to the problem before the IAM leadership;her reply, apparently,indicatedthe reluctance of the incumbent Union's leadership to entertain a grievance againstitself.She testified that the production manager then told her that whenever any-body did"anything"to her she was to "come in"and file a grievance.The attitudeof the production manager,thus revealed,has been one of the factors impelling meto conclude,as I have concluded,that his course of conduct in this situation didnot stem from any bias against the "outside"organization or in favor of the incum-bent Union.On February 8, also, Mrs. Hamilton,wearing a UMW button,was approachedby General Foreman King while at her taping machine.Her testimony,with respectto the conversation which ensued, reads as follows:He came to me and he says, "Ann," he says, "have you read or have you heardof the notice that Mr. Simon had posted on the bulletin board that there wasto be no campaigning on company time or property?"And I says, "I'm notcampaigning on company time or property."He said,"You are wearing abadge." I said, "Well, I'm still not campaigning."And he said,"Well, you'llhave to take that badge off." And I said, "I didn't see why I'm not allowed towear my badge if other people are."He said, "Well, we think you are cam-paigningand you have to take your badge off." And he left me.General Foreman King, as a witness, insisted that he had never ordered any em-ployee to remove a UMW badge or button. His testimony shows, however, thatMrs. Hamilton's action in displaying the button had been brought to his attentionby several TAM adherents, that these supporters of the incumbent Union had com-plained of the "dissension" engendered by the UMW campaign, that he (King) hadrequested advice from Production Manager Simon with respect to the Respondent'spolicy in the situation-and that he had spoken to Mrs. Hamilton,nevertheless,without awaiting the production manager'sanswer.In general,the foreman im-pressed me as a reluctant witness-somewhat abashed,to say the least,at the soundof his own testimony.His demeanor as a whole, conveyed a very strong impressionthat relevant information, within his knowledge, was being deliberately withheld.Upon the entire record, and my observations,I find Mrs. Hamilton's version of theincident, quoted, more worthy of credit. It is so found.On the morning of February 10 however, pursuant to the renewed advice of aUMW representative, Mrs. Hamilton wore her button again. This time, shortly afterwork began, she was approached by Section Foreman Kresin.Her version of theirconversation reads as follows:He came up to me and he says, "Ann,I don'twant you to start any fussing orfighting back in the plant about wearing your badge."I said,"Mel, I'm notgoing to say anything to anyone.If anything is said,they will say it to me."He says, "Well, you will have to take that badge off. . . . And I left my badgeon and hewalked away.Mrs. Hamilton's testimony also indicates that she pointed out that"the other people"were wearing their badges,and that Kresin made no comment.The section foreman admitted an admonition to Mrs.Hamilton about campaign-ing on company time, but denied any order with respect to the removal of her UMWbutton. _His futher testimony,however, indicates that Redden and Dorothy Randall,adherents of the incumbent Union,had complained to him about the UMW pinsearlier,in the week.There is no evidence whatever,in the record,with respect toMrs. Hamilton's activity in behalf of the UMW on company property, during work-ing hours or otherwise. Insofar as the record will support any conclusion, I amconvinced,that the section foreman'swarning with respect to"campaigning" oncompany time could only,have been based upon a belief that the display of a,UMWbutton constituted campaigning. ,In" the light of the available evidence and`, myobservations,then,I credit Mrs. Hamilton's version of the incident now under con-sideration.In doing so, however,I,have placed no reliance upon the corroborativetestimony given by Mrs.Evans, who described the Kresin-Hamilton conversation as ESSEX WIRE CORPORATION OF CALIFORNIA357one taking place before the day shift started-a contention not otherwise establishedby the record.Shortly after the morning "coffee break" on February 10-during which Mrs.Hamilton left the plant under circumstances to be related elsewhere in this report-Production Manager Simon appears to have had a conversation with J. C. Hamilton,at his work station, with respect to union activity.The statements of each in regardto the gist of their talk, however, are sharply at variance.No useful purpose, inmy opinion, would be served by a detailed analysis of their testimonial conflict.Forthe purpose of this report, I find it sufficient to note that Hamilton, in substance,accused the production manager of ordering him to take off his UMW badge.According to Hamilton, Simon also threatened him with discharge for engaging inUMW organizational activity, advised him that all of his incoming telephone callswould have to be routed through the Respondent's office thereafter, and threatenedto close the San Diegoplantand remove all harness work to the Respondent'sAnaheim operation if the UMW campaign succeeded. The manager, in his finalappearance as a witness, denied the issuance of any order requiring the removal ofUMW badges; he also denied any threat to close the San Diego plant, and charac-terized such a threat, in fact, as impossible of execution, for reasons not materialin this report.He admitted a conversation with J. C. Hamilton in which he hadattempted to admonish the packer with respect to absences from his work station inconnection with incoming calls, and in which he had insisted upon the Respondent'sright to control the activities of employees during working hours, despite a threatby Hamilton to initiate charges before this agency on the basis of the Respondent'salleged interference with protected concerted activity on the part of the San Diegoworkers.Whatever the situation with respect to Kresin and King may have been, I amsatisfied that Simon understood, generally, the permissible limits of employer actionin a context of organizational rivalry.He had, of course, been "briefed" in thisrespect, some time earlier. I find it difficult, therefore, to believe that he would haveengaged in baldly coercive threats of the type indicated in J. C. Hamilton's testimony.His own version of the conversation was given with every indication of sincerity,and abounded in circumstantial detail.Upon the entire record, then, I have rejectedJ.C. Hamilton's version of the incident.The testimony of Mrs. Evans indicates that early in February, on a date not setforth specifically in the record, Production Manager Simon-in a lengthy conver-sation-indicated his preference for the incumbent Union as the accredited repre-sentative of the employees, insisted upon the propriety of a UMW button ban be-cause of the Respondent's obligations under its IAM contract and 'because suchbutton displays would constitute campaigning on company time, indicated that hefelt free to discharge Mrs. Evans for "insubordination" and to move the San Diegoplant's work to Anaheim, and identified himself as the individual who had "drug"in the IAM when informed of the desires of the San Diego employees with re-spect to union representation.This testimony, too, was vigorously challenged bythe production manager.His version of it, in my opinion, requires no repetition.With specific reference to the only thing new in the remarks attributed to him,Simon denied that he had "drug" in the IAM to represent the Respondent's SanDiegoemployees.And, in fact, the Respondent's contract with that organization-received in evidence without objection-embodies a recital with respect to its cer-tification prior to Simon's San Diego assignment.Upon the entire record, then,Iam satisfied that Evans misconstrued the plant manager's remarks, in this as inother respects, and that their overall import suggests, rather, a determined efforton the part of the Respondent's local management to give effect to its current IAMcontract and, at the same time, to maintain a policy of neutrality. It is so found.'The record is silent with respect to the UMW's organizational activity, if any, atthe San Diego plant after February 10, as noted. Some time previously, it wouldappear, charges had been filed against Mrs. Hamilton, Mrs. Evans, and severalother adherents of the "outside" organization, as members of the incumbent Union.These charges appear to have been heard before an appropriately constituted com-mittee of the incumbent Union some time subsequent to -February 10.None of theindividuals charged appeared in their own' "defense.All of them, apparently, wereexpelled. 'D. Mrs. Hamilton's dischargeOn February 10, 1954, Frances Miranda, the Respondent's "repair girl" was ab-sent,and shortly after work began, L find, this fact was reported by Redden to thesection foreman.Kresin immediately undertook to arrange for Miranda's tempo- 358DECISIONSOF NATIONALLABOR RELATIONS BOARDrary replacement.8Within an hour after work began, Kresin'appears to have de-termined that Inez Hobbs, an employee regularly assigned to the large rotary con-veyor-also designated as Debbie in the record-would have to be assigned to Mi-randa's repair station, and that Mrs. Hamilton, then assigned to a "taping" machine,would be the employee designated to replace Hobbs, temporarily, on the conveyor.Greenwood and Redden, I find, were so advised.The manner in which the section foreman reached his decision is not revealed,clearly, by the record.He may have conferred with both of the leadwomen in-volved, and he may, indeed, have sought-.their suggestions with respect to the re-placement of the absent repair girl. I find it most logical, and consistent withsound industrial practice, to assume that he did.At least two of the employees onthe large conveyor-including Hobbs, then assigned to a "wire" station-appear tohave had sufficient experience to handle the repair assignment; Kresin could verywell have sought Greenwood's assistance in connection with the choice he had tomake.Her testimony suggests that he did; at least, it is indicated that he told herhe might have to use one of the conveyor girls at the repair station.And there istestimony by Redden, which I credit, that Kresin asked her to suggest a temporaryreplacement for Hobbs on the big conveyor and that Mrs. Hamilton was suggestedby her.Eunice Ford, an incumbent union official, testified that she had previouslysuggestedMrs. Hamilton to the leadwoman, with deliberate malice, as,a replace-ment on the conveyor.Her testimony also suggests that Redden had acquiescedin the suggestion, after a reported conference with the Respondent's productionmanager. In the light of the entire situation revealed by the record, however, I havenot considered this testimony worthy of credit.Even if accepted, it would not besufficient, in my opinion, to sustain a conclusion that Mrs. Hamilton's actual selec-tion for temporary reassignment to the large conveyor, by Section Foreman Kresin,was motivated by malice.No such conclusion is reached.Within a short time after Kresin's announcement, Greenwood apparently de-cided that the replacement to be supplied by Redden would not be assigned directlyto the work station vacated by Hobbs.A double shift appears to have been ar-ranged, under which Hobbs, when called, would leave for the repairassignmentand Jo Hutchins, then assigned to the "take-off" station, would be assigned to re-placeHobbs.Mrs. Hamilton, the transferee, then would be assigned to replaceHutchins.The recordis silentas to the circumstances under which Greenwoodmade these decisions, and the manner in which they were communicated to theemployees involved.Greenwood testified, however, without qualification,that shehad discussed the projected shift with Hutchins and Hobbs sometime prior to thearrival of Mrs. Hamilton in Redden's company.Upon the entire record,also, I amsatisfied with respect to Greenwood's awareness, at the time, of the fact that Mrs.Hamilton was scheduled to be the replacement for Hobbs. I find that she wasaware of the projected reassignments when she outlined the shifts to be effectuatedto the girls under her direction.At 9 o'clock, approximately, Redden asked Mrs. Hamilton to accompany her to,the large conveyor.The taping machine operator did so.Upon their arrival, Reddeninformed Greenwood, then relieving another employee at a work station on the con-veyor approximately 25 feet away, that Mrs. Hamilton was ready for her temporaryassignment.Greenwood, I find, waved her arm in acknowledgment; this action servedas a signal to Hobbs, who immediately left her station on the conveyor, immediatelyadjacent to the "take-off" station, and went off to assume her temporaryassignmentas the Respondent's repair girl.Simultaneously, Jo Hutchins, then assigned to the"take-off" station, stepped into the station which Hobbs had vacated. Betty Cave, therelief girl assigned to serve as a general assistant to Greenwood on the conveyor,indicated to Mrs. Hamilton that she would have to work at the "take-off"station.She-Mrs. Hamilton-did so and productive operations on the conveyor continuedwithout interruption.The taping machine operator, I find, had no opportunity to8 The Respondent's repair station, I find, is a work station at which defectiveharnesses"tagged" by the Respondent's inspectors are repaired.Wires with defectiveinsulation,and,defective or broken attachments, aie replaced.Upon the completion of any,necessaryrepairs the,harnesses are sent, together with those which the inspectors have previouslypassed, to the packers.The record shows, and I find, that uninterrupted performance atthe repair station is considered essential to the Respondent's productive activity, since anaccumulation of unrepaired harnesses on the Respondent's overhead conveyor would, inshort order, block the passage of the other completed work to the packers. The effectivereplacement of Miranda was therefore,I find, essential. ESSEX WIRE CORPORATION OF CALIFORNIA359discuss her assignment.And Greenwood's testimony establishes that she proffered no,instructions as to the way in,which the job was to be performed.°Within a few minutes after her assignment to the "take-off" station Mrs. Hamilton,I find, asked Betty Cave for a pair of canvas gloves to protect her hands. The reliefgirl indicated that they would be procured for her.10Cave's testimony establishes,credibly and without contradiction, that it was her usual practice, upon the receiptof any request for gloves, to communicate the request to Section Foreman Kresinand that the latter would bring them to her, after they had been procured from a store-room with the assistance of the Respondent's janitor, in charge of the storeroom keys.It is her testimony, also, that Mrs. Hamilton's request was communicated to Kresinalmost immediately.And this testimony has been corroborated by the section fore-man. In the absence of effective contradiction, I find it credible.Mrs. Hamilton,however, insisted that the gloves were not, in fact, handed to her within 15 or 20minutes of her request, as Cave's further testimony would indicate; she receivedthem, she says, just before the Respondent's morning "coffee" break.Upon theentire record, and my observation of the witnesses, I credit her testimony in thisconnection.In the meantime, for almost an hour, Mrs. Hamilton experienced considerable diffi-.culty at her work station on the large rotary conveyor.Her testimony with respectto the treatment she received from her fellow employees is not too detailed; asynthesis of the available evidence, however, indicates that:(1) She found the various harness wires pushed down tightly on the jigs, and,sometimes tied, so that greater effort than usual, on her part, was required in orderto lift each completed harness from the conveyor.(2) Several employees at stations directly opposite on the conveyor laughed at her,and giggled at their work, in a manner which indicated to Hamilton that the em-ployees involved relished her discomfiture at the "take-off" station.. Greenwood also,laughed, when looking at her.(3) The rough surfaces to be found on every completed harness scratched her-hands-as she jerked the harnesses loose and lifted them from the conveyor-andultimately drew blood.After approximately 1 hour in her new assignment, Mrs. Hamilton revealed her-.self to be in obvious distress.She described herself as "nervous" and "upset" whenthe regular rest period began and several other witnesses have testified, credibly,that she was in tears.li"These factual findings as to the method by which Mrs Hamilton was given her assign-ment on the Respondent's big conveyor are based upon a synthesis of the available testi-mony.Mrs. Hamilton testified that Redden left her with Cave, and that it was Cave-withGreenwood's acquiescence-who directed Hobbs to leave for the "repair" station, shiftedHutchinsto the wire station thus vacated, and then assigned her (Mrs. Hamilton) to.the "take-off" station.Upon the entire record, however, I have concluded that the tapingmachine operator's version of the shift attributes too active a role to Greenwood's reliefgirl.10 The record indicates that a number of employees assigned to the rotary conveyor woregloves at work, occasionally at least, to protect their handsAnd Greenwood's testimony,indeed, indicates that the girls at the "take-off" station customarily did soI so find.These gloves appear to have been unfitted canvas work gloves of a type issued routinelyto the employees, upon request.There is no indication, in the available evidence, that theRespondent had any fixed rule with respect to the disposition of such gloves. Some of-the employees retained them until they became worn and useless ; others, apparently left-their gloves in the center of the conveyor table, and reclaimed them as needed. The testi-mony of Mrs Hamilton establishes, however, without contradiction, that there were nogloves available on the table or otherwise, at the time of her assignment to the "take-off"-stationHutchins appears to have retained the pair she had been using there."The Respondent argues vigorously that Mrs. Hamilton's testimony as to her difficulties-at the "take-off" station should be rejected as incredible, because of her admission, as awitness that she made no complaint of any kind, prior to her departure from the plant-either to her leadwoman or the section foreman-about the harassment and mistreatmentto which she had, allegedly, been subjectedAnd In retrospect, certainly, it would seem,that,a complaint, to someone, might well have been more in accord with "ordinary humanbehavior" or "standard operating procedure" under circumstances of the sort she has at-tempted to describeThere can be no doubt, however, on the present record, of her emo-tional reaction to the treatment she received, allegedly, after the reassignment now inissue.And, viewing the entire Incident. In the context of her evident distress, I cannotagree that her failure to choose a more rational course by way of reaction militates, seri-ously, against the credibilityof her testimony.379288-56--vol.113-24 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDLeaving her station during the rest period; Mrs. Hamilton sought the Respondent'snurse in the "coffee room"of the plant.In answer to an inquiry as to whether MrsBarnes, the Respondent's personnel clerk,could be found,Mrs. Hamilton was in-formed by the nurse that she (Mrs. Barnes)was not in the plant thatday.Thetaping machine operator,I find,then sought her section foreman.Their conversa-tion,after she found him,proceeded,according to Mrs. Hamilton,as follows:Iwent up to Mel and I says, "Mel,I'd like to speak to you, please."And hesays, "Allright,-what is it?"I said, "Mel, I'd-like to go home."He said,,"What's the matter; are you sick?If you are,go see the nurse." I said," "Mel,'what's wrong with me the nurse can not help."He said, "Well,I hate to-seeyou go."And I said,"Well, I just got to."And I said,"Don't you have to havea slip, an order for me to leave the plant."And he said,"Iwill fill it out andhand it in for you."And that was all I had to say to him at that time.According to Hamilton,she then punched out and left the plant.Kresin's versionof the conversation differs only in one significant respect. It reads, in the transcript,as follows:I happened to be in the aisle right at the tables and she met me there and toldme she wasn't feeling well and wanted to go home.I says, "Ann,I can giveyou a pass to go to the nurse.I cannot issue a [pass] to leave the factory if youare not feeling well.You have to go through the nurse."I told her I hatedto see her leave but if she was feelingbad [-] by thattime she turned aroundand walked away from me [-] I told her I would issue a pass for the nurseshe said, "What is ailing me the nurse cannot-do anything for me." I said,"Well, I still have to give you a pass for the nurse."Kresin denied that he ever told Mrs. Hamilton that he would make out a pass forher, and that she was free to leave.As a witness,' he insisted throughout his tenureon the stand,that he had merely indicated his willingness to make out a pass for thetaping machine operator to take to the nurse,and denied any commitment to pre-pare a pass which would authorize her to leave the plant.The record establishes,and I find, that the Respondent maintained a regular pro-cedure, pursuant to posted rules and regulations,under which passes might be issuedto employees wishing to leave the plant for personal business during their shift, orbecause of a sudden"illness.In cases involving personal business during workinghours section foremen appear to have been authorized to issue passes, in their owndiscretion,which the worker involved would have to deposit with Mrs. Barnes at theRespondent's personnel office en route,to the gate.In cases involving sudden illness,the procedure appears to have called for the preparation of duplicate passes by thesection foremanwhichthe affected employee would be required to present at theoffice of the Respondent'sfirst aid nurse; after treatment,if the nurse indicated herconcurrence as to the employee's inability to work, an appropriate notation wouldhave to be made on the second copy of the pass, and the employee involved wouldhave to present it to his or her section foreman, prior to any departure.Upon the entire record,I find Kresin's version of the conversation now in-issuemore worthy of credit.Mrs. Hamilton,generally, did impress me as an honest wit-ness, testifying to the best of her recollection.It is clear,however, that she was dis-traught at the time of her conversation with the section foreman, whereas Kresin wasnot.And in view of the section foreman's obvious need to retain the services ofevery available employee-after his makeshift attempt to replace the firm's absentrepair girl-I could not accept, easily,any contention that Mrs. Hamilton's departurewould have been facilitated by him,under the circumstances revealed by the record.Ifind it to be more than probable, instead, that Kresin,in fact, did nothing morethan indicate his willingness to make out a pass for presentation by Mrs. Hamiltonto the Respondent's nurse, and that the taping machine operator,in her distress, mis-construed his statement as a promise,in substance,to relieve her of any need tocomply with the firm's posted rule. In reliance upon this interpretation of Kresin'sremarks, apparently,Mrs. Hamilton left the plant without securing any sort of docu-ment from him for delivery to the nurse or the desk of the personnel clerk.(jestingMrs. Hamilton's version of the conversation now in issue,I have also rejectedthe corroborative testimony offered,to the same effect,by her husband..Althoughhe may not have been emotionally involved,at the time,his version of the incidentclosely parallels that of Mrs. Hamilton;I am convinced that his recollection of it hasbeen influenced and colored by hers.)On the morning of the 11th, when she reported for work,Mrs. Hamilton foundthat her timecard was not in its regular place.Upon inquiry of Mrs. Barnes as to ESSEX WIRE CORPORATION OF CALIFORNIA361uhe reason for its absence,she was advised to see her foreman.She did so.Her.testimony with respect to the conversation that ensued reads as follows:I went up to Mel and I asked Mel why I had to see him before I went to workand why my timecard was pulled.And he says, "Well," he says, "You left theplant yesterday without permission."And I said, "Mel, you told me that youwould fill out the slip and hand it in for me." And he said, "You ought toknow you can't do anything like that."And I said, "How am I to know youcan't do anything like that?You told me you would." And he said, "I don'tknow nothing else about it.You will have to see Mr. Harms."The section foreman's testimony as to the conversation indicates merely that hereferredMrs. Hamilton to Plant Superintendent Harms for the answer to her ques-tion.The taping machine operator's version, however, as set forth above, containsmore circumstantial detail, and the sentiments attributed to Kresin by her are con-sistent with the position which the Respondent ultimately took. I see no reason to.section foreman's remarks.Harms, according to Mrs. Hamilton, whose testimony in this connection has notbeen denied or contradicted, reiterated the Respondent's belief that she had "walked'off the job" the day before.The taping machine operator's attempt to explain "whathad happened" in the course of her rest period conversation with Kresin were metwith a further reiteration, by the superintendent, of the Respondent's belief.Mrs.Hamilton then asked if she had been terminated and Harms replied in the affirma-tive.She has performed no work for the Respondent since. On February 12, 1954,she visited the Board's Los Angeles office, to file the initial charge in the instant case.E. The discharge of Mrs. EvansMrs. Evans, I find, began work for the Company on April 2, 1953; most, if not all,of her service appears to have been as a checker or inspector in the "finished as-sembly" department, under the administrative supervision of Section Foreman Kresinand the work jurisdiction of Alex Gordon-the latter being directly responsible,within the department, for the effective performance of the "inspection" function.Her activity on behalf of the Mine Workers Union, before and after the year-endholidays, has already been noted.While that Union's organizational activity was atits height,Mrs Evans appears to have functioned aggressively as the "chairman" ofits campaign.And, as such, she would necessarily be well known to the other em-ployees as a UMW adherent. Such, in fact, was the case.'2For the entire period of her employment, Mrs. Evans appears to have been con-sidered an efficient and capable worker.Responsible representatives of the Re-spondent have, indeed, conceded that her record as a checker was beyond reproach.I so find.A synthesis of the available evidence, however, will also compel a con-clusion that she was frequently involved in cross-complaints and controversy withfellow workers.Alex Gordon, the firm's chief inspector, testified credibly thatbickering and arguments involving Mrs. Evans, and some of the other workers inher area, developed throughout her period of employment.Several instances offriction,apparently,were brought to Gordon's personalattentionand, throughhim, to the attention of other supervisors.1312The record shows that Mrs Evans, on several occasons, found "doohickeys" made ofscrap material on the overhead conveyor hooks passing her work station ; these objects,the checker or the Mine Workers organization.Their origin his not been established;Mrs. Evans identified Dorothy Randall, the IAM's vice president, as the originator of two,onlyIt may be inferred, of course, that they were prepared by IAM supporters on theproduction line and that they were intended as a mild form of ridicule directed to MrsEvans as the UMW chairmanThereisnoevidence that the Respondent's managementwas actually aware of the "horseplay," involved, however13 In his brief, Respondent's counsel described Mrs. Evans'as truculent.There is a sug-gestion, however, in the testimony of Gordon and several others, that most of the con-troversies in her woik urea involved disputes over the equitable distribution of the work,iihd that Mrs. Evans-admittedly an efficient worker-was being subjected, perhaps un-justifiably;-"to complaints grounded in 'the unwiirianted resentment of less capable em-ployees 'Gordon also suggested that she may have been unduly sensitive.For the pur-pose of our present inquiry,however, I find it unnecessary to fix the blame for any ofthese early disputesi''''' 362DECISIONSOF NATIONALLABOR RELATIONS BOARDOn May 4, 1954, Mrs. Evans became involved in such a controversy with LorettaBrown, another inspector.The available evidence is somewhat in conflict with re-spect to the origin and nature of their dispute; upon the entire record, however, itwould appear to have involved a question on the part of Brown, again, as to whetherMrs. Evans was performing hei equitable share of the inspection work.DorothyRandall, an incumbent union official, was asked by Brown, I find, to apprise Gen-eral Foreman King of the controversy. Each of the employees, thereafter, discussedthe situation with the general foreman; their stories, apparently, were contradictory.The general foreman, I find, advised them both that he would hear no more, andthat he did not believe either version of the dispute offered for his consideration tobe completely accurate.He insisted, finally, that Brown and Mrs. Evans would haveto "get along" with each other, and that "any" further disagreement would lead totheir discharge.The two employees were advised of his intention to have a writtennotice of this ultimatum placed in their personnel files.And when the discussionended, I find, the general foreman did, in fact, write the promised note in regard toeach employee.Dated as of May 4, 1954, each note read as follows:On this date above employee was warned and told that any futuredisagree-ments would mean her dismissal.The notes were signed by the general foreman and placed in the Respondent's per-sonnel files, as indicated.Later in the day Evans testified she went to King with an apology, but protestedhis "final warning" on the ground that she had not been at fault in the contro-versy.The general foreman, according to Mrs. Evans, then advised her that if"anything else" came up she would have to "come in" and advise him of it directly,since he did not wish her to "argue" about anything in the plant.King, as a wit-ness, could not recall such a conversation; he did not, however, enter a denial. Ifind therefore, in accordance with the testimony of Mrs. Evans, that she was thusadvised.On June 3, 1954, however, a new cause of difficulty developed.Mrs. Evans, asa witness, provided the only testimony with respect to its nature and origin. (Herversion of the situation is not inconsistent with the balance of the record, and cer-tainly could not be characterized as inherently incredible; I-have found it worthyof acceptance.)In substance, the checker testified that employee Brown,in a dis-cussion not initiated on company time, accused Mrs. Evans and her brother, J. C.Hamilton, of certain derogatory comments with respect to her work.Mrs. Evans,according to her testimony, disclaimed responsibility for the remarks Brown at-tributed to her, and subsequently discovered-by independent investigation-thatBrown's accusation had, in fact, been based upon a misconstruction of certain re-marks about her by another employee.On June 4, 1954, before work began, thechecker attempted to explain the situation to Brown.The latter however, I find,persisted in angry recrimination.Shortly after the morning rest period, therefore, Mrs. Evans went to see theRespondent's general foreman.Saying that she was following his most recent in-structions,Mts. Evans reported Brown's anger with her over a fanciedslight; in-sisted that the incident giving rise to Brown's anger had been a subject ofdiscussionduring their "free" time; and that she (Evans) was not really involvedin an argu-ment with her fellow checker; and declared her desire to report the situation beforea "twisted" story in regard to it became current. Overriding a protest by thechecker,King summoned Brown to his office for her version. Brown's recital,however, differed sharply from that of Mrs. Evans, both with respect to the natureof the incident which had given birth, allegedly, to heranger,and with respect tothe course of the discussion which had then ensued.14After listening to each of theemployees King cut the incident short, I find, with the announcement that both ofthem -would be discharged.According to Mrs. Evans, the generalforeman de-clared, in words orsubstance:Loretta, I guess you know I have warned you. I told youthe next time anydispute between you twoI was goingto fire you both.... This is it.1*Mrs Evans credibly testified that she and Brown had each describedthe discussionbetween them as one which had not been carried on during working hours. The generalforeman's recollection of the incident, however, appears, understandably, to besomewhatconfused.He could not, as a witness, recall such a representation by either employee,but made no attempt to deny it. Upon the entire record, I am convincedthat he was, infact, so advised. ESSEX WIRE CORPORATION OF CALIFORNIA363Section Foreman Kresin was called and advised of the general foreman's decision.Mrs. Evans, however, did not accept it; she and her brother, who now entered thediscussion, continued to urge consideration of the fact that she had not, intentionally,done anything to arouse Brown's ire, and that all of her attempts to mollify Brownand disclaim responsibility for the remarks improperly attributed to her, had beenconfined to nonworking time.King insisted, however, that his mind was made upand that his decision would stand.Mrs. Evans, I find, then attempted to carry her protest with respect to the allegedinjustice of the general foreman's decision to the Respondent's production manager.Simon, however, cut short her request that he overrule King's decision; he advisedthe checker, in substance, to press her protest as a grievance, under the contractuallyestablished grievance procedure.Mrs. Evans accepted this advice; her grievance"case" was initiated, I find, with the assistance of Betty Cave, the incumbent Union'scommitteewoman for the "finished assembly" department.15Brown, as the recordshows, also filed a grievance. She and Mrs. Evans were each invited to state thebasis upon which they chose to protest General Foreman King's decision to dischargethem, and to name the witnesses they wished to present in support of their respectivecontentions.Mrs. Evans named several-Alex Gordon, the "chief inspector," beingone.Thereafter, on a date not set forth in the record, the grievances were heard.Underthe contractually established procedure, each of the employees involved was affordedan opportunity to protest King's decision before a grievance committee consisting of4 members-2 plant employees designated to serve as the IAM representatives and2 spokesmen for the Respondent Company. Production Manager Simon and Super-intendent Harms, I find, served as the company representatives.Considerable testimony was received, in this case, with respect to the procedurewhich the grievance committee followed.Each of the aggrieved employees, appar-ently,was heard separately.Committeewoman Cave, however, as their accreditedrepresentative, was permitted to be present.Thereafter, the record shows, the com-mittee heard only one of the employees named by Mrs. Evans as a witness in supportof her grievance.King and Kresin were also asked to testify.No further witnesseswere heard.16In the end, the grievance committee-by a unanimous vote apparently-sustainedthe action of the Respondent's general foreman, insofar as Mrs. Evans was con-cerned.Brown's dismissal, also, was affirmed.Mrs. Evans, however, made one more attempt to reclaim her position in theRespondent's employ. In a subsequent conference with Freeman Brown, an IAMbusiness representative, she protested the grievance committee's refusal to hear allof her employee witnesses, allegedly in a position to give testimony before it withrespect to the propriety of the general foreman's determination that she and LorettaBrown had been involved in a "disagreement" which warranted their discharge.Business Representative Brown was asked, I find, to carry her grievance to the nextstep or, at the very least, to argue for a reversal of King's decision by ProductionManager Simon on the basis of the grievance committee's alleged failure to accord a"fair" hearing to the aggrieved employees.The checker was advised, however, thatthe concurrence of the IAM representatives on the grievance committee with respectto the propriety of her discharge precluded further action by the organization inher behalf, as a matter of right, under the contractually established grievance pro-cedure.The business representative did, I find, promise to make informal repre-sentations to the Respondent's local management in her behalf.The record doesnot reveal, however, whether any such representations were, in fact, made. If made,they were ineffective.Mrs. Evans has performed no services for the Respondentsince her discharge.u The record reveals a testimonial conflict as to whether Cave had displayed hostilityin this connection, and as to whether she had initiated the grievance for Mrs. Evans will-ingly.For reasons to be noted elsewhere in this report, however, I have found it unneces-sary to consider the conflict revealed by the record in this connection.Whatever her per-sonal reaction to the situation may have been Cave did, I find, initiate a grievance in thechecker's behalf.is The decision to conclude the testimony appears to have been a unanimous committeedecisionThe testimony of Mrs Evans indicates, however-in the absence of effectivecontradiction or denial-that Cave, as her representative, made no attempt to persuadethe committee that the other employee witnesses desired by her ought to be heard. AndI so find. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusionsA. Interference,restraint,and coercionUnder establisheddecisional doctrine,fully explicatedin decisionsof this agencytoo numerous to cite, it would seem to be entirely clear that the Respondent's postedannouncement with respect to the participation of its employeesin "union campaign-ing" duringworking hours, or on company time, involved nothing more than the per-missible exercise of a managementprerogative.The General Counsel, indeed, makesno contrary argument. It is,instead,his contention,as setforth in the consolidatedcomplaint, that themanagementof the firm extended the "thrust" of its policyannouncement-describedas a no-solicitation rule-unlawfully.Ifind merit inthis contention.Early in January, 1954, as previously noted in this report, Foreman Clyde Caseydemanded that an employee, James A. Juhl, submit to him certain executedmember-ship applications or authorization cards secured by the employee on behalf of theUMW during nonworkingtime.This demand, as the record shows,was implemented.by a threat of discharge.Confronted therewith, Juhl felt compelled to return thecards to the employees responsible for their execution, and to report their return tohis foreman.The Respondent has adduced no evidence that the cards in Juhl's pos-session had, in fact, been solicited or procured on "company"time.Even if suchevidence could have been offered, however, a demand that the cards be surrenderedto a supervisory employee would clearly be worthy of characterizationas unwar-ranted.Casey's demand, and his subsequent insistence that the right of an employeeto "campaign" for a new union representative, under all circumstances, would becontingent upon the expiration of the incumbent Union's contract, a representationelection,and notice to the Respondent's office, clearly represented an unlawful intru-sion upon the statutorily guaranteed right of Respondent's employeesto engage inconcerted activity for their mutual aid and protection.The Respondent's answer ad-mitsthat Juhl was asked to surrender "certain cards" but alleges that he had beenusing the cards to secure applications during working hours; it is furtherallegedthat Casey's demand had been calculated to "enable" Juhl to devote himself to hiswork during working hours, and that the cards, if surrendered, would have been re-turned to Juhl by Casey after his shift ended. These averments in the Respondent'sanswer,of course, cannot be treated as evidence.Shortly after Casey's attempt to intimidate Juhl, as I have found elsewherein this.report, the employee was again admonished-this time by the Respondent's produc-tion manager-about "campaigning" on company time. In the light of the availableevidence, taken as a whole, I am satisfied that the conversation in which Simon thus.admonished Juhl took place after the Respondent's "no-solicitation" policy wasannounced or, at the very least, after the production manager had received his in-structions with respect to the position which the firm might appropriately take.Onthe basis of Simon's actual course of conduct, thereafter, as revealed by the record,I am convinced that he was engagedin a genuineeffort to implement the Respondent'spolicy, as he understood it. In conformity with this conclusion, I have, elsewhere inthis report, rejected Juhl's sweeping generalization that he was instructed to cam-paign "off the company property out of the company time" as grounded in error.The production manager, however, has not denied that Juhl was instructed to desistfrom union activity during official rest periods, on the ground that such periodswere "company"time;the Respondent's answer, indeed, admits that suchinstructionswere given and I have found, elsewhere, that Simon so construed the Respondent'sposted announcement.As a matter of law, however, such a construction must becharacterized as erroneous. In making it, the production manager was guilty of anunwarranted extension of the Respondent's undoubted right to prohibitunionactivityduring working hours.Republic Aviation Corp. v. N. L. R. B.,324 U. S. 793;N. L. R. B. v. Monarch Machine Tool Company,210 F. 2d 183 (C. A. 6), andthe cases therein cited;Peyton Packing Company,49NLRB 828, 843-844,quoted with approval in theRepublic Aviationcase, above.And in the absence ofany retraction, then, there can be no doubt that the position taken by the Respondent'sprincipal representative, in this connection, interfered with, restrained, and coercedits employees in their exercise of the self-organizational rights guaranteed under thestatute, as amended. I so find.And Juhl testified, specifically, that his own activitieswere curtailed in compliance with Simon's instruction,as given.The General Counselalso argues,however, that the Respondent "unlawfully en-forced" its posted policy when Simon warned Juhl, in the middle of February, thatcertain remarks he had previouslymade to someof his fellow employees, outside theplant andon nonworkingtime,involved'campaigningon "companytime and prop-erty,"in defianceof the Respondent'sannouncement.ThiscontentionI find to be ESSEX WIRECORPORATION OF CALIFORNIA365without merit. Juhl's testimony merely indicates that he had told several employeesthat workers at the Respondent's Anaheim plant were being compensated at higherhourly rates than those prevailing in San Diego, and that Simon had accosted him,primarily, to challenge the accuracy of the statements he had made.AlthoughJuhl's testimony would seem to indicate that he was also warned, for a second time,about "campaigning" on company time and property, it is admitted that the produc-tion manager did not specify the type of "campaigning" to which his admonition re-ferred.The mechanic has indicated that he, personally, construed the plant man-ager's comment as a reference to "wearing buttons and stuff like that" and not asa specific reference to the dissemination of the Anaheim rumor. Since I am entirelysatisfied, in any event, that Simon never intended to enforce a sweeping prohibitionof organizational activity, irrespective of its timing, on company property, I find theavailable evidence insufficient to establish the contention that the production man-ager by virtue of his reference to the rumors about the Anaheim plant, intended towarn employees against the expression of arguments or opinion related to the "fac-tional" dispute within their ranks on company property during nonworking time.It is also contended, by the General Counsel, that the Respondent enforced itspolicy with respect to union activity on company time discriminatorily, in certainspecific respects. I find merit in the contention.Whatever degree of good faith may be attributed to Production Manager Simon ina difficult situation, it would seem to be clear, upon the record as a whole, that anequally well-intentioned application of the Respondent's policy cannot be attributedto Kenneth King or Section Foreman Kresin. Elsewhere in this report, it has alreadybeen found that King, on February 8, directed Mrs. Hamilton to remove her UMWbutton on the ground that its display involved union "campaigning" on company time.And Section Foreman Kresin, it has been found, imposed a similar requirement onthe morning of February 10. In each instance, it is clear, the supervisors were actingto mollify the JAM supporters in the plant and to allay their expressions of discontent.The record establishes however, in the absence of any attempt at denial or contradic-tion, that some, if not all, of the IAM adherents were openly wearing buttons indica-tive of their "loyalty" to that organization.Any button display obviously constitutesan open declaration with respect to the sentiments of the wearer. It may certainlybe inferred therefore-and I do infer-that the firm's responsible officials were awareof the buttons being worn by each organization's partisans in the "factional" disputethen current.Simon conceded as much.Under such circumstances, the attempts ofKing and Kresin to enforce a requirement that UMW buttons would have to be re-moved were clearly discriminatory.They were, in short, reasonably calculated to,and did, interfere with, restrain, and coerce the employees of the Respondent in theirexercise of those self-organizational rights which the statute was enacted to guar-antee.Graber Manufacturing Company, Inc.,IllNLRB 167;Century CementManufacturing Company,100 NLRB 1323, 1324, footnote 5.And I so find.17The General Counsel also argues that the Respondent discriminatorily enforced itsposted policy announcement by the "acquiescence" of Production Manager Simonin the circulation of petitions at the plant, on company time, by supporters of theincumbent Union, and by his "acquiescence" in the circulation of certain cards orpetitions, by an IAM committeewoman, by means of which the employees wereurged to retract their UMW designations, if any, previously executed.These allega-tions however, in my opinion, have not been proved.The record does indicate apossibility that two petitions may have been circulated during the period with whichwe are concerned.One appears to have been a petition, signed initially by an incum-bent union committeewoman, pursuant to which more than 50 of the Respondent'semployees requested an opportunity to confer with the firm's production manager.There is no reliable evidence, however, that any management representative knewof its circulation and execution prior to the time of its presentation.And upon itspresentation, by an employee delegation, the production manager, insofar as therecord shows, took the position that its circulation had involved an error, and that theemployees would have to seek advice, as to the courses of action open to them in theface of organizational activity by a rival union, from their own union representatives.The second petition to which the record refers has been described, without effectivecontradiction, as a "TV" petition, addressed to a local television station; however17 The General Counsel has, 'by appropriate motion, withdrawn any contention that Pro-ductionManager Simon engaged in a similar unfair practice when he directed an em-ployee. Gerald W Pipmeier, to remove his UMW button on a specified date. There is tes-timony by J C Hamilton, however, which attributes a similar statement to the produc-tion manager, insofar as he was concernedUpon the entire-record, and for the 'reasonspreviously noted, I have found this testimony unworthy of acceptance. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDdisruptive of production its circulation may have been,itwould seem to be clearthat the problems implicit therein cannot properly claim our attention.If, in fadt,the circulation of such a petition did involve some activity,unspecified,in behalfof the incumbent Union, the fact has not been proved.With respect to the allegation that the Respondent,through its production manager,acquiesced in the circulation of cards or petitions calculated to invite a "retraction"or revocation of previously executed UMW designations,the record is likewise meager.Two employees-Mrs. Evans and James A. Juhl-testified that the alleged activitiesof Goldie Riggins and Dorothy Randall in connection with the circulation of suchcards or petitions had been called to Production Manager Simon's attention;it should,however, be noted that neither of the employees testified,in circumstantial detail,with respect to the actual time and manner of their circulation.'8Although thetestimony of Juhl and Mrs. Evans would seem to suggest that the Respondent's produc-tion manager paid little or no attention to the complaint that IAM activity in deroga-tion of the Respondent's posted policy had been undertaken in the plant, there is noreliable evidence of an outright refusal on Simon's part to investigate the charges, and-no proof that he did not do so.No UMW supporter actually solicited for a revocationof his union designation,on company time, has been offered as a witness,and thename of no such employee has ever been cited to the production manager, insofar asthe record shows. If, in fact, the Respondent's management knowingly permitted suchactivities in the plant,during working hours, by adherents of the incumbent Union,the discriminatory enforcement of the Company's announced policy against "unioncampaigning"on company time would have been patent.Upon the entire record,however, I am constrained to find that the specific discrimination alleged in this con-nection by the General Counsel has not been established by a preponderance of thereliable and probative evidence.None of my conclusions with respect to the dis--criminatory enforcement of the Company's posted policy have,therefore, beengrounded upon the alleged"acquiescence"of the Respondent'smanagement withrespect to activity otherwise interdicted.Upon the record as a whole, then, I have found that the Respondent by its officers,agents, and employees did enforce its posted policy with respect to "union cam-paigning"on company time unlawfully and discriminatorily.My conclusions, how-ever,are merely based upon Foreman Casey's demand that James A. Juhl surrenderhis accumulation of executed UMW membership applications or authorization cards,the statements of Production Manager Simon to Juhl that union activity would beprohibited at the plant during established rest periods, and the insistence of GeneralForeman King and Section Foreman Kresin that Mrs. Hamilton would have to ceasewearing her UMW button,in the absence of any similar requirement imposed withrespect to the wearing of IAM buttons or badges. By these acts and statements,attributable to its officials and supervisory personnel,the Respondent interfered with,restrained,and coerced its employees in the exercise of rights guaranteed by the Act,as amended.I so find.B.Mrs. Hamilton's discharge1.The issuesWith respect to Mrs. Hamilton,the General Counsel contends that a discrimina-tory transfer took place on February 10, 1954,when the employee, regularly utilizedas a taping machine operator,was reassigned to other work of a more "difficultand disagreeable"character at the Respondent's large rotary conveyor because ofher participation in concerted activity with other employees for the purposes of col-lective bargaining or other mutual aid and protection; that the Respondent,by virtueof the discriminatory work assignment,caused her to leave the plant on the indicateddate;and that its management then relied upon her action in leaving the plant asa pretext for her discharge.The Respondent, by way of reply, alleges that Mrs.Hamilton's last transfer was a temporary measure to fill a vacancy due to the absenceof another employee. It is further alleged, in the Respondent'sanswer, that Mrs.Hamilton was not "caused"to leave the San Diego plant on February 10 by any'course of conduct attributable to her employer, and that she left of her own accord,without the permission of any responsible management official.On this ground, theRespondent contends that Mrs. Hamilton was discharged for cause,the cause in ques-tion being the "abandonment"of her employment at the Respondent's plant.With the issue thus joined,a number of questions must be answered before anydecision can be reached.Among those suggested by a cursory review, the followingIs Juhi's testimony with respect to one occasion when Goldie Riggins showed him adocument and sought to discuss it, on company time, gives no indication that the Respond-ent's management was aware of the incident. ESSEX WIRE CORPORATION OF CALIFORNIA367may be noted:Was Mrs. Hamilton deliberately selected for the temporary reassign-ment, in order that she might be subjected to harassment in a new post? If selectedwithout discriminatory intent, was she, nevertheless, subjected to such harassmentafter her reassignment, because of her antecedent activity as a UMW supporter?And, whatever the evidence may show, was she selected for reassignment or sub-jected to harassment thereafter, by individuals for whose conduct the Respondentmay be held liable? These questions, it is clear, must be answered in the affirmative,at the threshold of inquiry, before it can be said that the General Counsel is entitledto prevail.If they can be affirmatively answered, however, other questions arise.Was thedifficulty encountered by Mrs. Hamilton at the large rotary conveyor sufficient toexcuse her departure from the plant9Or, in other words, may the treatment she re-ceived at the "take-off" station appropriately be characterized, in fact and in law,as a constructive discharge? If so, did her failure to comply with the Respondent'sestablished rule in regard to the procurement of a pass before departure provide"just cause" for her termination and deprive the General Counsel of any justificationfor a claim that her discharge was effectuated because of her participation in pro-tected concerted activity?And, if it did not, may the Respondent be relieved ofliability for her discharge, nevertheless, because Plant, Manager Simon and Superin-tendentHarms, who ordered her termination, were unaware, when they did so,of the fact that her departure had been forced?Or, in the alternative, may theirresponsibility-and the Respondent's liability-be determined on the basis of thefacts as found, on the assumption that they may appropriately be charged with con-structive notice of the events which actually induced Mrs. Hamilton to leave?Toa consideration of these questions, then, we must now turn.2.Analysisa.The reassignmentThe record establishes that Mrs. Hamilton, during her employment, had pre-viously served extensively on the so-called "small conveyor" at which harness sub-assemblies are fashioned. In the course of such assignments, Mrs. Hamilton tes-tified she had been called upon to serve at every type of station: the "wire" stations,at which prepared wires are placed on the moving jigs; the "taper" stations, at whichthe wires on the jig are wrapped with plastic tape; and the "take-off" station, atwhich the completed subassemblies are removed and placed on a hand truck fortransfer to the "big" conveyor.And the record also shows that Mrs. Hamilton,for a period of several weeks in November and December, had worked, at her ownrequest, at the firm's large rotary conveyor.Her services during this period, hadbeen limited, it is true, to work as a "taper" and briefly, thereafter, to work at a"wire" station.She had never been assigned to the "take-off" station.Upon theentire record, however, it is clear that Mrs. Hamilton could not be described asan employee without experience, insofar as work on the conveyors is concerned.The General Counsel, nevertheless, appears to contend that Mrs. Hamilton wasselected discriminatorily-and with deliberate malice-for the assignment whichultimately led to her separation from employment. Insofar as the record shows,this contention appears to be based, in the main, on the testimony of Eunice Ford,previously noted.Ihave found that testimony unworthy of credit.Even if itcould be accepted, however, it would be insufficient, in my opinion, to sustain theGeneral Counsel's contention.At the most, it would only support a conclusionthat Ford, as an official of the IAM local, maliciously suggested Mrs. Hamilton'sreassignment to the large rotary conveyor, presumably as a reprisal for her activi-ties in behalf of the Mine Workers organization.Assuming,arguendo,that she didso, the evidence sufficient to warrant the conclusion, nevertheless, would stand inisolation.An inference would have to be drawn that Ford had been aware, atthe time, of the fact that Hobbs had been scheduled to leave the conveyor.Hertestimony, it is true, indicates such an awareness.But a further inference wouldhave to be drawn, to the effect that Redden, after receiving Ford's suggestion, con-veyed it to Kresin-the individual actually responsible for the taping machine op-erator's reassignment-and that he was aware of the motivations behind the sug-gestion, and shared them.Upon the entire record, I find the inferential link inthe'suggested chain of causal logic too weak to sustain the General Counsel's conten-tion1919J. C. Hamilton's testimony that Kresin had delegated the choice of a replacement forHobbs twRedden is rejected as unworthy of credit. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the light of the available evidence, instead, I am satisfied that Kresin was ap-'prised by Redden of the Respondent's immediate need for a replacement at the "re-pair" station, that Hobbs was selected as the replacement on the basis of his dis-interested evaluation of her experience and ability, and that Mrs. Hamilton, in turn,was selected by the section foreman, after his consultation with Redden, for reas-signment to the "big" conveyor, nondiscriminatorily, because of her previous ex-perience there.20No similar conclusions would be warranted, however, with respect to Mrs. Hamil-ton's assignment, at the conveyor, to the "take-off" station.The record establishes,beyond any doubt, that Hobbs, at the time of her designation as the "repair" re-,placement, had been at a "wire" station.And, in general, it would seem thatWork at such a station would have been particularly suitable for Mrs. Hamilton asa replacement employee.At least, she had worked at a "wire" station on the con-veyor previously.21Upon the entire record, then, I,am convinced that Greenwood arranged the doubleemployee shift, which ultimately left the "take-off" station vacant, as a deliberatemaneuver, in order to make possible Mrs. Hamilton's assignment there.Why wasthis done?Greenwood's testimony, in this connection, must be characterized asrefreshingly frank.She identified herself, in substance, as an adherent of the incum-bent Union, and admitted her awareness of Mrs.'Hamilton's activity in the UMW'sbehalf.Her testimony establishes that she and a number of the other employeeshad, at various times, discussed the "problem" created by the UMW campaign andthe action which could be taken to "relieve" the situation.When questioned, inregard to these discussions, Greenwood testified as follows:Q.Well, do you,recall having said,anything;at all?A. I didn't like the idea of them coming in.Q. Do you recall . . . that you wanted to make them unwelcome?A. Yes.Q. Do you recall whether you made any suggestions of what should be doneto make them unwelcome?A. To give them jobs that they didn't like to do.Q. And did you say why you thought that they should be given jobs that theydidn't like to do?A. Because I understood that was "the only way that they would leave theplant.And specifically, with reference to Mrs. Hamilton's assignment, Greenwood ad-mitted that her designation of the taping machine operator for the "take-off" stationhad been effectuated with full knowledge of the fact that Mrs. Hamilton was, then,a UMW supporter. The leadwoman then testified as follows:Q. Did you consider the take-off job as a disagreeable job?A. No.Q. Did you think that Ann would consider it a disagreeable job?A. Yes.20 J.C.Hamilton testified that Kresin had been asked-after Mrs. Hamilton left theplant, as noted-why "they" were still "picking" on his wife, and that Kresin had de-clared his unawareness of the fact that she was being harassed.According to Hamilton,Kresin was then told that "they" had selected Mrs. Hamilton for the conveyor assignmentin preference to other qualified employees, and that it looked as if she was being selecteddiscriminatorily;Kresin disclaimed partiality,however,according to the packer,and pro-tested that he had had nothing to do with any of the harassment allegedly suffered byHamilton's wifeAnd Mis Hamilton testified that she had not seen Kresin "immediatelyaround" during her ordealThere is not the slightest evidence, therefore, that Kresin'sprotestations of personal innocence were false21Betty KCave'',did, testify, that', the station-vacated by.Hobbs,,wds;fa: "bel1'VP, station, atwhich certain "bell" attachments were affixed to each harness , and she did testify, further,that the task performed there required considerable speed and dexterity which Mrs Hamil-ton could not be expected to possess on the basis of her limited experience. I find it sig-nificant, howevei, that no consideiations of this type were cited by the sectionforeman,the leadwoman, or anyone else, in justification of the Respondent's failuie to utilize Mrs.Hamilton as 'a direct replacement for Hobbs, at the indicated "wire" station.A bell, inthe sense indicated by Cave, would be nothing more than a special type of metal connectorattached to a harness wire; it would usually be no more than 1 inch long and approxi'-inately three-eighths of an inch in diameter. In the absence of corroboration, therefore, Ihave not considered Cave's testimony, in this regard, as sufficient to warrant a conclu-sion that Mrs. Hamilton was denied assignment as a direct replacement for Hobbs forreasons of productive efficiency. ESSEX WIRE CORPORATION OF CALIFORNIA369Q.Was that one of the reasons why you assigned the job to her?-A. Yes.1 consider this testimony dispositive with respect to the issue of Greenwood's intent,in the situation now under consideration.There are references elsewhere in hertestimony, it is true, to the fact that she considered Mrs. Hamilton an "experienced"employee, at'least as well qualified to handle the "take-off" station as anyone elseregularly assigned to the conveyor.And, in the abstract, this may very well havebeen true; absent an extended- opportunity- for observation, certainly, it would bedifficult to challenge such a conclusion on the part of the Respondent's leadwoman.In the light of the available evidence, however, no such challenge is necesary. Itwould seem to be entirely clear, on the basis of Greenwood's testimony, that a planto assign the UMW supporters to disagreeable work, in order to "drive" them fromthe plant, had commended itself to her attention, and that the assignment of Mrs.Hamilton to the "take-off" station was, then, arranged pursuant to such a plan.And I so find.I find it worthy of note, in this connection, that Hutchins and Hobbs had, forsome time, been following the practice of rotating their stations at frequent dailyintervals; this practice, apparently, had had Greenwood's approval.Despite thefact that their predecessor at the "take-off" station had held the assignment steadily,without rotation, the arrangements current between Hutchins and Hobbs certainlysuggest that the "take-off" assignment, even under ordinary circumstances, wouldbe burdensome.The production manager, indeed, described it as "not the mostdesirable spot" on the rotary conveyor.The; assignment must, necessarily,, ,be characterized as discriminatory, therefore,and its object designated as one statutorily proscribed,b.The Respondent's liabilityMay the Respondent be held liable,however,for Greenwood's course of conduct?The General Counsel would so argue, apparently,on the ground,at the outset, thatGreenwood is a supervisor.I find the contention to be without merit.There wasconsiderable testimony adduced,in this case, as to the extent of her authority. Ifind it unnecesary,however,to recapitulate that testimony in detail.Insofar as thesupervisory concept may have been given,some form and content by its statutorydefinition,in Section 2 (11) of the Act, as amended,it is clear that Greenwood'semployment was related to that of a supervisor only to the extent that she possessedthe authority to "transfer"employees assigned to the large rotaryconveyoras betweenthe several"work stations"at the conveyor table.The discretion exercised in thisconnection,however,was comparatively minor;in my opinion, it could not be char-acterized as anything more than routine.Poultry Enterprises,Inc. v.N. L. R. B.,216 F.2d 798(C. A.5); N. L. R. B. v.ParmaWater Lifter Company,211 F. 2d258 (C.A.9); Precision Fabricators,Inc. v.N. L. R. B.,204 F. 2d 567 (C. A. 2);Gerber Plastic Company,108 NLRB 403;Mother'sCake andCookieCompany,1051NLRB 75,78=90.Greenwood;then,was not a supervisor.Such a conclusion,,however,will not dispose of. the issue actually presented forour consideration.For the General Counsel has also contended that the Respondentmay be held liable for Greenwood's activities nevertheless,since its employees havebeen given"just cause to believe"that her action in assigning Mrs. Hamilton to the"take-off" station was taken "for and on behalf of the management"of the firm. SeeInternational Association ofMachinistsv.N. L. R.B.,311 U. S. 72, 80;WalterKocher and Co.,104 NLRB 1090,footnote 2;ibid,at 1096,footnote 10. I find meritin the contention,even in the face of the available evidence as to the limited natureof Greenwood's authority.Although the record,inmy opinion,would not support any classification of Green-wood as a supervisor,she is clearly an"agent"of the Respondent,at least insofar asher,empfoymdnt is-concerned.= -A principal(employeris considered to be liable,reThe relationship of an employer and employee, or a master and servant,is of course'nothing more than a specialized type of agency. 2 C. J. S. 1029, "Agency" § 2 (e). Anemployee, to put the matter shortly, would seem to be nothing more than a special agent"employed for a particular purpose, thing, or class of work" and authorized to exerciselimited powers, under restrictions Imposed,by his or her employer.Ibid.at 1036, § 3 (d).Even in the absence of evidence sufficient to warrant a conclusion that Greenwood is asupervisor, therefore, the Respondent may be liable for her conduct, within the scope ofher employment, under the "ordinary law of agency" which the Board is bound to apply.Sunset Line and Twine Company,79 NLRB 1487, 1507-1509, and the authorities thereincited: 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder the general rules of agency,for all of the torts committed by his agent (em-ployee) while the latter is acting within the scope of his authority.And this liabilitywill be given effect, as a matter of law, irrespective of the fact that the agent, in soacting,may have been seeking to protect some interest of his own as well and, undercertain circumstances, even in the face of evidence sufficient to indicate that theagent's activity may have been wanton or malicious.Nor will the operation of theprinciple be affected by the fact that the duty violated may be one arising from astatutory provision.3 C. J. S. 186-187, 192-193, "Agency" §§ 255, 258, 259. A de-termination as to whether any agent's tort was committed within the scope of, hisemployment must necessarily be based, then, upon an inquiry as to whether the actinvolving the alleged tort was done in the course of the agency, and by virtue of theagent's authority, with a view to the principal's business.To state the matter other-wise, an agent's tort will be construed as action within the course of his employmentwhen the agent, in performing it, was endeavoring to promote his principal's business,within the scope of the actual or apparent authority conferred upon him for that pur-pose.Ibid.,at 187, § 255.Compare 56 C. J. S. 272-275, 294, 320, "Master andServant" §§ 561-563, 570, 572.These aspects of the "ordinary law of agency" aredispositive here.Whether or not Greenwood is a supervisor it is clear that her author-ity as a key employee includes the authority to effectuate transfers at the large rotaryconveyor.Such transfers may be more or less routine.The discretion involvedtherein may be relatively minor.But, in practice,it is,I find, unreviewed.And thetransfers, when made, are certainly made with a "view" to the business of Green-wood's principal, the Respondent in this case.They involve action taken "under thedirection or control" of the Respondent's management.The leadwoman's decision,therefore, to create a vacancy at the large rotary conveyor for Mrs. Hamilton by thereassignment of Hutchins to the station vacated by Hobbs, was clearly a decisionwithin the scope of her employment. She so testified.And if it was, in fact, dis-criminatorily motivated-as I have found-the Respondent cannot escape liability forit.I so find.Again, the fact that Mrs. Hamilton was subjected to harassment at the "take-off"station could not have escaped Greenwood's notice.Her responsibilities as a lead-woman require her to maintain constant awareness with respect to the flow of workon the conveyor, the availability of the wire and the other necessary materials, theneedsof employees with respect to relief and, inescapably, the manner in which thework was being done.For this reason, and particularly in view of her express moti-vation for the assignment of Mrs.'Hamilton to the "take-off" station, I find, despiteher denials, that Greenwood was aware, at all material times, of Mrs. Hamilton'ssituation.Yet the record does not reveal any effort, on her part, to eliminate oralleviate the taping machine operator's difficulties.Such an "acquiescence" in thesituation by the leadwoman, under all the circumstances, must likewise be imputedto her principal.Ibid.,at 189 § 255.And I so find.c.The constructive dischargeWere the difficulties encountered by Mrs. Hamilton, at the large rotary conveyor,sufficient to excuse her departure from the plant?Opinions may differ.Viewed dis-passionately, in retrospect, the "hazing" which she suffered might be characterized asrelatively innocuous.Itwas purposive, however, and it did accomplish its purpose.Itwas sufficient, in short, to unnerve her and to cause her departure-that much isclear, beyond dispute.In reaching this conclusion, I have not relied upon the exten-sive testimony received with respect to the weight of the harnesses Mrs. Hamiltonhad to lift at the big conveyor, and the physical demands implicit in her assignment.In view of her lack of previous experience at the "take-off" station, on the conveyor inquestion,the strangeness of the assignment might well have been expected to con-tribute, somewhat, to her difficulties.The record' however, in my opinion, will notsupport any faciual finding that the work, as such, involved any undue strain.Thefact that an employee of greater resourcefulness and emotional stability might havewithstood the treatment Mrs. Hamilton received, then,must be set aside as imma-terial.In fact,and in law,she was constructively discharged.IndianapolisWire-Bound Box Company,89 NLRB 617, 622-623; cf.Pacific Powder Company,84NLRB 280, 281, and the cases therein cited. It is so found..d.The plant ruleIt has been found elsewhere in this report that Mrs. Hamilton,despite her emo-tional disturbance,questioned the section foreman prior to her departure withrespect to the procurement of a pass to.leave the plant.The inquiry,of course,estab-lished beyond any doubt her awareness of the plant rule or practice in this respect, ESSEX WIRE CORPORATION OF CALIFORNIA371previously noted.23The available evidence, previously noted, indicates that SectionForeman Kresin suggested the possibility of a pass for her to see the nurse, andthat she rejected the suggestion as inappropriate since the nurse would be unableto "cure" her.Mrs. Hamilton has insisted that the section foreman then volun-teered to prepare an appropriate pass for submission to the plant's personneloffice, directly, after her departure.Her testimony, at least insofar as it importsa promise on Kresin's part to validate her departure, retrospectively, by the sub-sequent preparation of a pass, has been rejected. I am satisfied upon the entirerecord that the section foreman, instead, declared his reluctance to see Mrs. Hamil-ton go because of the Respondent's need for her in the department that day, andthat his offer of assistance, in connection with her departure, encompassed nothingmore than a promise to prepare a pass for her to take to the nurse. This offer, itisclear,was rejected;Mrs.Hamilton left the plant, then, without any pass atall.In so doing, I find, she acted without regard to the apparent requirementsof a reasonable and well-known plant rule.Did her action, then, provide the Respondent with just cause for her termina-tion irrespective of its antecedent causes, and vitiate the effectiveness of any claimthat her discharge was effectuated because of her participation in protected con-certed activity?This question, in my opinion, must be answered in the negative.Mrs. Hamil-ton's constructive discharge involved discrimination with respect to the tenure ofher employment, and the terms and conditions of her employment, reasonablycalculated to discourage her activity in behalf of a labor organization.As such,itconstituted an unfair labor practice, attributable to the Respondent, as I havefound, under the established rules of agency. In the absence of any applicableplant rule designed to control unauthorized employee departures from assigned workstations, the firm's liability would be clear. In a context of unfair labor prac-tices, should its presence as a factor in the case dictate a different result? I thinknot.This case raises no question as to the right of economic strikers to withdrawtheir services without regard to the requirements of a valid and reasonable plantrule; nor do we have here a case involving any conflict between the applicationand enforcement of such a rule and the right of employees to engage in otherforms of protected concerted activity.The only question before us, indeed, on the present record, may be stated con-cisely as follows:May an employer responsible for a constructive discharge es-cape any obligation to redress the unfair labor practice involved because theemployee subjected to discrimination failed to comply with the requirements ofa plant rule in connection with a forced departure?Equity,with its "cleanhands" doctrine would seem to compel the rejection of any such contention.Hewho would claim that the normal legal rights of another are impaired may nothimself be guilty, wilfully, of illegal or improper conduct calculated to induce thevery situation relied upon to warrant the impairment.Cf.Mastro Plastics Corp.,103 NLRB 511, 513-515, 556-560.And since the Respondent, in this case, mustbe held liable for Mrs. Hamilton's constructive discharge, itself an unfair laborpractice which goes to the very "heart" of the rights guaranteed by the statute,the effective administration of the national labor policy requires that it not beallowed to plead a forfeiture of Mrs. Hamilton's normal right to statutory protec-tion because of an alleged plant rule violation inseparably related to the veryconduct for which it is responsible. I find no merit, therefore, in the Respond-ent's contention thatMrs.Hamilton's discharge was justifiable because of herfailure to comply with the Respondent's established rule in regard to the procure-ment of passes prior to departure from the plant within shift hours.-The available evidence does establish, it is true, that Production Manager Simonand Superintendent Harms arranged for the taping machine operator's timecardto be "pulled" on the basis of Kresin's report that she had left the plant withouta pass.And there is not the slightest indication in the record that the Respond-ent'smanagerial representatives-Simon and Harms-were actually aware, at thetime, of the fact that Mrs.'Hamilton's departure had been motivated, in any way,by the mistreatment to which she had been subjected.The production manager'sundenied testimony establishes that Kresin was asked whether Mrs. Hamilton hadgiven any reason for her expressed intention to leave, and that he had reportedz'Mrs. Hamilton, the record shows, had previously been authorized on several occasionsto leave the plant during regular shift hours because of illness,on passescountersignedby the Respondent's nurse, andfor "business" reasons.As a witness, she admitted herknowledgeof the procedure involved, and the pass requirement. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDher asgiving nonedespite a request on his part for some indication as to the basisfor her evident distress.Kresin's testimony, as a witness in this case, however, isbarren of any indication that he sought, such a_ statement.The productionmanager, -existence or nonexistence of a motivation for Mrs. Hamilton's departure. .I find the absence of such knowledge, however, immaterial.The principle ofrespondeat superior,otherwise applicable here, cannot be characterized as inappositemerely because of the General Counsel's failure to establish that the managementrepresentatives: immediately responsible for the discharge decision acted withdirect and personal knowledge of the circumstances herein found sufficient torender their action an unfair labor practice. , Cf.Safeway Stores, Incorporated,110 NLRB 1718; and see Section 2 (13) of the statute. I so find.,the incumbent Union's contractual grievance procedure.The Respondent has notrelied upon her failure to utilize that procedure, however, in connection with itsformal disclaimer of liability under the statute.And indeed, under establisheddecisional doctrine, any such reliance on its part would clearly have been misplaced;the failure of a dischargee to file or prosecute a grievance has been held no bar to anotherwise meritorious unfair labor practice charge.N. L. R. B. v. Radio Officers'Union, etc.,196 F. 2d 960 (C. A. 2), affd. 347 U. S. 17;Columbus Iron Works Com-pany,107 NLRB 1354, and the cases therein cited. See also Case No. 869, Admin-istrative Rulings of the NLRB General Counsel, 33 LRRM 1138, for a discussion ofthe principles involved.This agency's power to prevent unfair labor practices is notdependent upon the unavailability of any other means of adjustment or prevention.E. The discharge of Mrs. EvansThe discharge of Loraine L. Evans is described categorically in the consolidatedcomplaint as a discharge because of her participation in concerted activity with otheremployees for the purposes of collective bargaining and other mutual aid and pro-tection.This contention, with respect to her discharge, the Respondent merelytraverses.Its answer contains no further reference to the incident.Under the cir-cumstances, then, we must turn to the record for some elaboration of the issuesinvolved.At the outset, it would seem to be the General Counsel's contention that GeneralForeman King's decision to discharge Mrs. Evans and Loretta Brown on June 4 wasdiscriminatory, as to the former, because of his failure to accept a contention thatMrs.-Evans was actually blameless in connection with the incident relied upon tojustify her discharge.And on the basis of her admitted participation in the UMWorganizational activity and the Respondent's awareness of such participation, theGeneral Counsel would seem to argue that the selection of Mrs. Evans for dischargewas reasonably calculated to discourage membership in that organization. I findthe argument unpersuasive.The record reveals, beyond all dispute, that employee relationships in the inspectionarea of the Respondent's "finished assembly" department were characterized byoccasional 'controversies and cross-complaints while Mrs. Evans was employed there.Several of these controversies had, in fact, been brought to the management'satten-tion before the UMW activity began.Mrs. Evans appears to have been regarded asa valued employee and thereis animplication, certainly, in the available evidence thatthese early controversies may have been attributable to failures of adjustment on thepart of her fellow employees.Upon a complete review of each incident cited, indeed,such a conclusion might well be warranted. Its significance in the present context,however, would be peripheral at best.Basically, there is presented herea situationin which a supervisor, harassed with argument and conflict in a controversy betweentwo employees, has advised both of them that no effort will be made to determinethe justice of their respective claims, and that any further disagreement between themwould lead to their discharge.Thereafter, a "disagreement" does eventuate and,pursuant to the notice previously given, each of the employees involved is dismissed.On the basis of the available evidence it may very well have been true-as the GeneralCounsel seems to argue-that Mrs. Evans was blameless in the matter. She may nothave given Loretta Brown any genuine cause 'for anger, and her involvement in the"disagreement" thereafter may have been limited to protestations of innocence. Itmay very well have been true, also, that none of the discussions incidental to the"disagreement" took place on company time.Upon the entire record, however, Icannot find that the general foreman's failure to consider these aspects of the situation,and to hold Mrs. Evans blameless, stemmed from his opposition to the UMW's or-ganizational campaign.Essentially,he seemsto have been motivated by nothingmore than a desire toeliminate a personnelproblem, by the dischargeof each em- ESSEX. WIRE CORPORATION OF CALIFORNIA-37aployee involved in the controversy.Thismay have been an "easy way" to eliminateany need for hard judgment,and it may have been poor personnel practice;on the,-present record,however, I cannot find that it involved discrimination with respect tothe',employment of Mrs. Evans'to"discourage membership in a l'abor''organization.N. L. R. B. v. Clearwater Finishing Company,216 F. 2d 608 (C. A. 4).Although the contention is not presented, explicitly, in the consolidated complaint,theGeneral Counsel would, apparently, also argue that Mrs., Evans suffered dis--crimination at the hands of the Respondent in the course of the grievance committee.hearing held with respect to her discharge. It may have been the General Counsel'sintention to argue that the Respondent's reaffirmation of its discharge action, inthe course of the grievance proceeding, constituted an independent instance of dis=crimination statutorily proscribed.Alternatively, itmay have been his intention,however, to contend that the absence of any protest by the Respondent in'the'faceof the incumbent Union's alleged failure to represent Mrs. Evans properly shouldbe construed as evidence that her discharge by the Respondent had been discrimi-natorilymotivated.The analysis which follows is intended, in either event, todispose of the issue.Essentially, it seems to be the General Counsel's view thatCommitteewoman Cave, of the incumbent Union, represented Mrs. Evans beforethe grievance committee with poor grace; that she failed to represent the dischargeeadequately when she refused to insist upon her right, as an aggrieved employee,to have all of her proffered witnesses heard, and that Business RepresentativeBrown, of the incumbent Union, revealed that organization's indifference to the,proper presentation of her grievance by his failure to keep a promise to be present.These evidentiary indications are, of course, attributable to the incumbent Union;if that organization may be considered obligated, as the certified bargaining repre-sentative of the employees, to represent Mrs. Evans as honestly and effectively as.itcould, it may very well have been guilty of a failure to meet the obligation.The General Counsel would apparently contend, however, that the Respondent,.too—had a, duty to protest such misfeasance on the part of the incumbent Union's.representatives--or, at the very least, a duty to reject any benefits it `may'have,derived therefrom. I find no indication in the statute, or decisional doctrine, ofany such duty.The Respondent's representatives on the grievance committee may,conceivably, have been aware of the incumbent Union's alleged failure to presenta case for Mrs. Evans in the most effective way. I find no justification, however,in that fact-if it is a fact-for a conclusion that the Respondent was thereby-obligated to protest the incumbent Union's failure, in substance, to challenge its,discharge action effectively.Mrs. Evans, certainly, made no effort to invoke sucha protest; nothing in the record indicates that she objected to the grievance com-mittee's procedure, of to her representation by the IAM, at the time. Surely it-would be anomalous for an employer to sit on "both sides of the table" in agrievance matter, how can it be argued that employers are obligated to make sure -that any challenges addressed to their own antecedent action are presented vigor-ously and in the strongest possible way?The answer to this question would seem_to .be more than clear.Since the Respondent, then, was under no duty in the premises, its failure toact cannot be characterized as a statutory violation.Nor can it, in my 'opinion,be considered indicative of a corporate state of mind antithetical to the assertionor defense of statutorily guaranteed rightsAny contention to the contrary must-be, and it is, rejected.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, which occurredin connection with its operations as described in section I, above, have a close,intimate,and substantial relationship to trade, traffic,and commerce among the.several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDY.Since it,has,been found that the Respondent has engaged in certain unfair laborpractices,itwill be recommended that it'cease and desist therefrom,and `fakecertain affirmative action designed to effectuate the policies of thn statute.'°Specifically,since it has been found that the Respondent interferedwith, re-strained,and coerced its employees,in the course of an attempt to enforce aprohibition,otherwise valid,on "union campaigning" during working hours, it-will be recommended that it cease and'desist from such conduct,and that it post-notices declarative of its intention to do so. 374DECISIONSOF NATIONALLABOR RELATIONS BOARDIt has also been found that the Respondent discriminatorily discharged ElizabethAnn Hamilton on February 10, 1954, and that it has since -failed and refused toreemploy her because of her participation in concerted activity with other em-ployees for the purposes of collective bargaining and other mutual aid or protec-tion.Itwill, therefore, be recommended that the Respondent offer Mrs. Hamil-ton immediate and full reinstatement to her former or a substantially equivalentposition,without prejudice to her seniority or other rights and privileges pre-viously enjoyed.SeeThe Chase National Bank of the City of New York, San Juan,Puerto Rico, Branch,65NLRB 827, 828-829, for a definition of the phrase"former or substantially equivalent position" as here used. It will also be recom-mended that the Respondent make her whole for any loss of pay or other incidentsof the employment relationship which she may have suffered by reason of thediscrimination practiced against her, by the payment to her of a sum of moneyequal to the amount which she normally would have earned, as wages betweenthe date of her discharge and the date of the reinstatement offer herein rec-ommended, less her net earnings, if any, during that period.Cf.Crossett LumberCo., 8 NLRB 440, 497-498;Republic Steel Corp. v. N. L. R. B.,311U. S. 7.Mrs.Hamilton's losses should be computed, I find, on a quarterly basis, in themanner established recently by the Board.See F.W. Woolworth Company,90NLRB 289, 291-294;N. L. R. B. v. Seven-Up Bottling Co. of Miami, Inc.,344 U. S.344.In order to assure expeditious compliance with these recommendations inregard to back pay and reinstatement, I shall recommend, finally, that the Re-spondent, upon request, make available to the Board and its agents all pertinentrecords.Since it would appear, however, that the Respondent, in the commission of theunfair labor practices found, has not been motivated by an all-pervasive antipathyto the United Mine Workers of America, District 50, as a labor organization, orto its employee supporters-except as the conduct herein found subject to proscrip-tionmay have been dictated by the views of its responsible officials with respectto the scope of their managerial prerogatives-I do not infer the existence of apossibility that the Respondent, when apprised of the national labor policy, willnevertheless continue to engage in these unfair labor practices or others statutorilyinterdicted.I shall, therefore, refrain from any recommendation that the Re-spondent be required to cease and desist from such other unfair labor practices,or that it be required to post a notice to that effect.In the light of the foregoing findings of fact, and upon the entire record inthe case, I have reached the following:CONCLUSIONS OF LAW1.The United Mine Workers of America, District 50, unaffiliated, is a labororganization within the meaning of Section 2 (5) of the Act, as amended, whichadmits employees of the Respondent to membership.2.By its demand for the surrender of certain union membership applicationsor authorization cards executed on behalf of the United Mine Workers of America,District 50, unaffiliated, its insistence that a posted policy with respect to theprohibition of union organizational activity on company time would be applied toestablished rest periods, and the attempts of its supervisory personnel to requirethe removal of United Mine Worker buttons worn during working hours, theRespondent has interfered with, restrained, and coerced its employees in the exerciseof rights statutorily guaranteed, thusengagingin and continuingto engage in un-fair labor practices within the meaning of Section 8 (a) (1) of the Act, asamended.3.By its constructive discharge of Elizabeth Ann Hamilton on February 10,1954,' and her subsequent formal separation, to discourage membership in a labororganization, the Respondent engaged in and has continued to engage in unfairlabor practices within themeaningof Section 8 (a) (1) and (3) of the Act, asamended.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act, as amended.5.The Respondent has not, by its discharge of Loraine L. Evans on June 4,1954, and its subsequent failure or refusal to reemploy her, discriminatedagainsther because of her participation in concerted activity with other employees for thepurposes of collective bargaining or other mutual aid and protection, or to dis-courage membership in a labor organization.The Respondent thus has not, -by itscourse of conduct in this respect,engaged inany unfair labor practices within themeaningof Section 8 (a) (1) and (3) of the Act,as amended.[Recommendations omitted from publication.]